 



Exhibit 10.27



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

AGREEMENT AND PLAN OF MERGER

by and among

FINISAR CORPORATION,
a Delaware corporation
(“Finisar”),

I-ROBOT ACQUISITION CORP.,
a Minnesota corporation and wholly-owned
subsidiary of Finisar (“Sub”),

I-TECH CORP.,
a Minnesota corporation
(“I-TECH”)

and

Steven Bucher
(“I-TECH Shareholder”)

Dated: April 7, 2005



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                          Page Article I   THE MERGER     1  
 
               
 
  1.1     Effective Time of the Merger     1  
 
  1.2     Closing     1  
 
  1.3     Effects of the Merger     1  
 
  1.4     Directors and Officers     2  
 
                Article II   CONVERSION OF SECURITIES     2  
 
               
 
  2.1     Certain Definitions     2  
 
  2.2     Conversion of Capital Stock     3  
 
  2.3     Exchange of Certificates     3  
 
  2.4     Escrow     4  
 
                Article III   REPRESENTATIONS AND WARRANTIES OF I-ROBOT     4  
 
               
 
  3.1     Organization, Standing and Power     4  
 
  3.2     I-TECH Capital Structure     5  
 
  3.3     Authority; Required Filings and Consents     5  
 
  3.4     Financial Statements     6  
 
  3.5     Absence of Undisclosed Liabilities; Inventory     7  
 
  3.6     Absence of Certain Changes or Events     7  
 
  3.7     Taxes     8  
 
  3.8     Tangible Assets and Real Property     10  
 
  3.9     Intellectual Property     11  
 
  3.10     Bank Accounts     13  
 
  3.11     Contracts     14  
 
  3.12     Labor Difficulties     15  
 
  3.13     Trade Regulation     15  
 
  3.14     Environmental Matters     15  
 
  3.15     Employee Benefit Plans     17  
 
  3.16     Compliance with Laws     19  
 
  3.17     Employees and Consultants     19  
 
  3.18     Litigation     19  
 
  3.19     Restrictions on Business Activities     19  
 
  3.20     Governmental Authorization     20  
 
  3.21     Insurance     20  
 
  3.22     Interested Party Transactions     20  
 
  3.23     No Existing Discussions     20  
 
  3.24     Real Property Holding Corporation     21  
 
  3.25     Corporate Documents     21  
 
  3.26     No Misrepresentation     21  
 
  3.27     Indemnification Obligations     21  
 
  3.28     Disclaimer Regarding Estimates and Projections     21  

-i-



--------------------------------------------------------------------------------



 



                 
 
                        Page Article IV   REPRESENTATIONS AND WARRANTIES OF
FINISAR AND SUB     22  
 
               
 
  4.1     Organization     22  
 
  4.2     Finisar Capital Structure     22  
 
  4.3     Authority; No Conflict; Required Filings and Consents     23  
 
  4.4     SEC Filings; Financial Statements     24  
 
  4.5     Absence of Undisclosed Liabilities     24  
 
  4.6     Absence of Certain Changes or Events     25  
 
  4.7     Litigation     25  
 
  4.8     No Misrepresentation     25  
 
                Article V   CONDUCT OF BUSINESS     25  
 
               
 
  5.1     Covenants of I-TECH     25  
 
  5.2     Cooperation     27  
 
                Article VI   ADDITIONAL AGREEMENTS     28  
 
               
 
  6.1     No Solicitation     28  
 
  6.2     Consents     28  
 
  6.3     Access to Information     28  
 
  6.4     Legal Conditions to Merger     29  
 
  6.5     Public Disclosure     29  
 
  6.6     Nasdaq Quotation     29  
 
  6.7     Securities Law Matters     29  
 
  6.8     Employment Matters     33  
 
  6.9     Employee Benefits     33  
 
  6.10     Termination of 401(k) Plan     34  
 
  6.11     Brokers or Finders     34  
 
  6.12     Additional Agreements; Reasonable Efforts     34  
 
  6.13     Expenses     34  
 
  6.14     Waiver Agreements by Disqualified Individuals     35  
 
  6.15     Maintenance of I-TECH Indemnification Obligations     35  
 
  6.16     Loan to I-TECH Shareholder     36  
 
  6.17     Payment of Bank Debt; Release of Guarantees     36  
 
                Article VII   CONDITIONS TO MERGER     36  
 
               
 
  7.1     Conditions to Each Party’s Obligation to Effect the Merger     36  
 
  7.2     Additional Conditions to Obligations of Finisar and Sub     37  
 
  7.3     Additional Conditions to Obligations of I-TECH and the I-TECH
Shareholder     38  
 
                Article VIII   TERMINATION AND AMENDMENT     39  
 
               
 
  8.1     Termination     39  
 
  8.2     Effect of Termination     40  
 
  8.3     Amendment     40  

-ii-



--------------------------------------------------------------------------------



 



                          Page
 
  8.4     Extension; Waiver     40  
 
                Article IX   INDEMNIFICATION     40  
 
               
 
  9.1     Survival of Representations and Warranties     40  
 
  9.2     Indemnification of Finisar Group     41  
 
  9.3     Manner of Finisar Group Indemnification     41  
 
  9.4     Indemnification of I-TECH Group     42  
 
  9.5     Procedures for Indemnification     42  
 
  9.6     Defense of Third Party Claims     43  
 
                Article X   GENERAL PROVISIONS     43  
 
               
 
  10.1     Notices     43  
 
  10.2     Interpretation     45  
 
  10.3     Counterparts     46  
 
  10.4     Severability     46  
 
  10.5     Entire Agreement     46  
 
  10.6     Governing Law     47  
 
  10.7     Assignment     47  
 
  10.8     Third Party Beneficiaries     47  

     
EXHIBITS
   
 
   
Exhibit A
  Form of Articles of Merger
Exhibit A-1
  Form of Amended and Restated Articles of Incorporation of I-TECH, Inc.
Exhibit B-1
  Form of Merger Consideration Note
Exhibit B-2
  Form of Escrow Note
Exhibit C
  Form of Escrow Agreement
Exhibit D
  Form of Secured Promissory Note and Stock Pledge Agreement
Exhibit E
  Form of Noncompetition Agreement
Exhibit F
  Form of Opinion of Lapp, Libra, Thomson, Stoebner & Pusch Chtd.
Exhibit G
  Form of Opinion of DLA Piper Rudnick Gray Cary US LLP
 
   
SCHEDULES
   
 
   
Schedule 6.8
  I-TECH Employees to be Offered Employment
Schedule 6.17
  Bank Debt and Bank Guarantees
Schedule 7.2(e)
  Schedule of Third Party Consents

-iii-



--------------------------------------------------------------------------------



 



AGREEMENT AND PLAN OF MERGER

     THIS AGREEMENT AND PLAN OF MERGER (the “Agreement”) is made and entered
into as of April 7, 2005, by and among Finisar Corporation, a Delaware
corporation (“Finisar”), I-Robot Acquisition Corp., a Minnesota corporation and
wholly-owned subsidiary of Finisar (“Sub”), I-TECH CORP., a Minnesota
corporation (“I-TECH”) and Steven Bucher (“I-TECH Shareholder”).

RECITALS

     WHEREAS, the Boards of Directors of Finisar, Sub and I-TECH deem it
advisable and in the best interests of each corporation and its respective
stockholders that Finisar and I-TECH combine in order to advance the long-term
business interests of Finisar and I-TECH;

     WHEREAS, the combination of Finisar and I-TECH shall be effected by the
terms of this Agreement through a transaction (the “Merger”) in which Sub will
merge with and into I-TECH, I-TECH will become a wholly-owned subsidiary of
Finisar and the shareholders of I-TECH will become stockholders of Finisar; and

     NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements set forth below, the
parties agree as follows:

ARTICLE I

THE MERGER

     1.1 Effective Time of the Merger. Subject to the provisions of this
Agreement, the Articles of Merger (the “Articles of Merger”) in substantially
the form attached hereto as Exhibit A as required by the relevant provisions of
the Minnesota Business Corporation Act (the “MBCA”) shall be duly executed and
acknowledged by Sub and by I-TECH as the Surviving Corporation (as defined in
Section 1.3(a)) and delivered to the Minnesota Secretary of State for filing on
the Closing Date (as defined in Section 1.2). The Merger shall become effective
upon the filing of the Articles of Merger with the Minnesota Secretary of State
(the “Effective Time”).

     1.2 Closing. The closing of the Merger (the “Closing”) will take place at
10:00 a.m., Pacific Time, on a date to be specified by Finisar and I-TECH (the
“Closing Date”), which shall be no later than the second business day after
satisfaction of the latest to occur of the conditions set forth in Article VII
(other than those conditions which by their nature will be satisfied on the
Closing Date), at the offices of DLA Piper Rudnick Gray Cary US LLP, 2000
University Avenue, East Palo Alto, CA 94303-2248 unless another date or place is
agreed to in writing by Finisar and I-TECH.

     1.3 Effects of the Merger.

          (a) At the Effective Time (i) Sub shall be merged with and into I-TECH
(the “Surviving Corporation”) and the separate existence of Sub shall cease,
(ii) the Articles of

1



--------------------------------------------------------------------------------



 



Incorporation of I-TECH, as the Surviving Corporation, shall be amended and
restated at and as of the Effective Time to read as set forth in that document
entitled “Amended and Restated Articles of Incorporation of I-TECH, CORP.”
attached hereto as Exhibit A-1 and (iii) the Bylaws of I-TECH, as the Surviving
Corporation, shall be amended and restated to read the same as the Bylaws of Sub
as in effect immediately prior to the Effective Time, except that all references
in such bylaws to Sub shall be changed to refer to I-TECH, Inc. Sub and I-TECH
are sometimes referred to herein as the “Constituent Corporations.”

          (b) At and after the Effective Time, the Surviving Corporation shall
possess all the assets, property, rights, privileges, powers and franchises of a
public as well as of a private nature, and be subject to all the liabilities,
obligations, restrictions, disabilities and duties of each of the Constituent
Corporations; and all and singular rights, privileges, powers and franchises of
each of the Constituent Corporations, and all property, real, personal and
mixed, and all liabilities, obligations and debts due to either of the
Constituent Corporations on whatever account, as well as for stock subscriptions
and all other things in action or belonging to each of the Constituent
Corporations, shall be vested in the Surviving Corporation, and all assets,
property, rights, privileges, powers and franchises, and all and every other
interest shall be thereafter as effectually the property of the Surviving
Corporation as they were of the Constituent Corporations, and the title to any
real estate vested by deed or otherwise, in either of the Constituent
Corporations, shall not revert or be in any way impaired, but all rights of
creditors and all Liens (as hereinafter defined) upon any property of either of
the Constituent Corporations shall be preserved unimpaired, and all obligations,
debts, liabilities and duties of the Constituent Corporations shall thereafter
attach to the Surviving Corporation and may be enforced against it to the same
extent as if such obligations, debts, liabilities and duties had been incurred
by it.

     1.4 Directors and Officers. The directors and officers of Sub immediately
prior to the Effective Time shall be the directors and officers of the Surviving
Corporation at the Effective Time, each of whom will hold office in accordance
with the Articles of Incorporation and Bylaws of the Surviving Corporation, in
each case until their respective successors are duly elected or appointed.

ARTICLE II

CONVERSION OF SECURITIES

     2.1 Certain Definitions. For purposes of this Agreement, the following
terms shall have the meanings set forth below:

          (a) “Escrow Fund” shall have the meaning ascribed to said term in the
Escrow Agreement.

          (b) “I-TECH Common Stock” shall mean the Common Shares, par value
$0.01, of I-TECH.

          (c) “I-TECH Options” shall mean any outstanding options to purchase
shares of I-TECH Common Stock.

2



--------------------------------------------------------------------------------



 



          (d) “I-TECH Shareholder” shall mean Steven Bucher.

          (e) “I-TECH Transaction Expenses” shall have the meaning set forth in
Section 6.13.

          (f) “I-TECH Warrants” shall mean any outstanding warrant to purchase
shares of I-TECH Common Stock.

          (g) “Merger Consideration” means $12,061,000.

          (h) “Finisar Common Stock” shall mean the Common Stock, $0.001 par
value, of Finisar.

     2.2 Conversion of Capital Stock. As of the Effective Time, by virtue of the
Merger and without any action on the part of the holder of any shares of capital
stock of I-TECH or capital stock of Sub, the following shall occur:

          (a) Capital Stock of Sub. Each issued and outstanding share of the
capital stock of Sub shall be converted into and become one fully paid and
nonassessable share of Common Stock, par value $0.001, of the Surviving
Corporation.

          (b) Promissory Notes for I-TECH Common Stock. Subject to Sections 2.3
and 2.4, all issued and outstanding shares of I-TECH Common Stock shall be
exchanged for: (i) a convertible promissory note in the form attached hereto as
Exhibit B-1 with a principal amount equal to the difference between the Merger
Consideration and $1 million (the “Merger Consideration Note”), and (ii) a
convertible promissory note in the form attached hereto as Exhibit B-2 with a
principal amount equal to $1 million (the “Escrow Note”). All shares of I-TECH
Common Stock, when so exchanged, shall no longer be outstanding and shall
automatically be cancelled and retired and shall cease to exist, and each holder
of a certificate representing any such shares shall cease to have any rights
with respect thereto, except rights as a holder of the Merger Consideration Note
and the Escrow Note. Each of the Merger Consideration Note and the Escrow Note
shall bear interest at the Applicable Federal Rate under Section 1274(d) of the
Internal Revenue Code of 1986, as amended (the “Code”), in effect on the Closing
Date.

          (c) I-TECH Stock Options and Warrants. At the Effective Time, all then
outstanding I-TECH Options and all then outstanding I-TECH Warrants which are
not exercised as of the Effective Time will be cancelled.

     2.3 Exchange of Certificates. The procedures for exchanging outstanding
shares of I-TECH Common Stock for the Merger Consideration Note and the Escrow
Note pursuant to the Merger are as follows:

          (a) Exchange Procedures. At the Closing, the I-TECH Shareholder shall
deliver to Finisar the certificate which immediately prior to the Effective Time
represented all outstanding shares of I-TECH Common Stock (the “Certificate”)
together with (i) a duly executed letter of transmittal in such form as Finisar
and I-TECH may reasonably specify, and (ii) instructions for use in effecting
the surrender of the Certificate in exchange for the Merger

3



--------------------------------------------------------------------------------



 



Consideration Note. Upon receipt of the Certificate, Finisar shall execute the
Merger Consideration Note and the Escrow Note. The Merger Consideration Note
shall be delivered to the I-TECH Shareholder at the Effective Time and the
Escrow Note shall be delivered to the Escrow Agent pursuant to Section 2.4.

          (b) No Further Ownership Rights in I-TECH Common Stock. The Merger
Consideration Note and the Escrow Note delivered in exchange for the shares of
I-TECH Common Stock in accordance with the terms hereof shall be deemed to have
been delivered in full satisfaction of all rights pertaining to such shares of
I-TECH Common Stock, and there shall be no further registration of transfers on
the stock transfer books of the Surviving Corporation of the shares of I-TECH
Common Stock which were outstanding immediately prior to the Effective Time.

          (c) No Liability. Neither Finisar nor I-TECH shall be liable to any
holder of shares of I-TECH Common Stock for such shares (or dividends or
distributions with respect thereto) delivered to a public official pursuant to
any applicable abandoned property, escheat or similar law.

     2.4 Escrow.

          (a) At the Closing, or as soon as practicable after the Effective
Time, Finisar will cause to be deposited into escrow (the “Escrow”) the Escrow
Note. The Escrow Note shall be held by U.S. Bank Trust National Association or
such other financial institution as Finisar and the I-TECH Shareholder shall
mutually determine (the “Escrow Agent”) in accordance with and subject to the
provisions of an Escrow Agreement substantially in the form of Exhibit C hereto
(the “Escrow Agreement”). The Escrow Note shall be deemed to have been
contributed by the I-TECH Shareholder.

          (b) The Escrow Fund shall be subject to claims of indemnification
under Article IX and the procedures specified in the Escrow Agreement. Subject
to the provisions of Section 9.2(d), the sole recourse for all claims by Finisar
under this Agreement shall be against the Escrow Fund.

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF I-ROBOT

     Except as disclosed in the disclosure schedule provided to Finisar on or
before the date of this Agreement (the “I-TECH Disclosure Schedule”), I-TECH and
the I-TECH Shareholder represent and warrant to Finisar as follows:

     3.1 Organization, Standing and Power. I-TECH is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Minnesota, has all requisite corporate power to own, lease and operate its
properties and to carry on its business as currently being conducted and as
currently proposed to be conducted, and is duly qualified to transact business
and is in good standing in each jurisdiction in which the failure to be so
qualified would have a Material Adverse Effect on I-TECH. I-TECH has delivered
true and correct copies of the Articles of Incorporation and Bylaws of I-TECH,
each as amended to date, to Finisar. I-TECH is

4



--------------------------------------------------------------------------------



 



not in violation of any of the provisions of its Articles of Incorporation or
Bylaws. I-TECH does not directly or indirectly own any equity or similar
interest in, or any interest convertible or exchangeable or exercisable for any
equity or similar interest in, any corporation, partnership, joint venture or
other business association or entity.

     3.2 I-TECH Capital Structure.

          (a) The authorized capital stock of I-TECH consists of 100,000 shares
of I-TECH Common Stock. As of the date hereof, 50,000 shares of I-TECH Common
Stock are issued and outstanding and held of record by the I-TECH Shareholder.
All such outstanding shares of I-TECH Capital Stock have been duly authorized
and validly issued, are fully paid and nonassessable, and are not subject to any
preemptive rights or rights of first refusal created by statute, the charter
documents of I-TECH or any agreement to which I-TECH is a party or by which it
is bound. As of the date hereof, there are no shares of I-TECH Common Stock
reserved for issuance and no outstanding I-TECH Options or I-TECH Warrants.

          (b) Except as set forth in this Section 3.2, there are (i) no equity
securities of any class of I-TECH, or any securities exchangeable into or
exercisable for such equity securities, issued, reserved for issuance, or
outstanding and (ii) except as provided in Section 6.16, no outstanding
subscriptions, options, warrants, puts, calls, rights, or other commitments or
agreements of any character to which I-TECH is a party or by which it is bound
obligating I-TECH to issue, deliver, sell, repurchase or redeem, or cause to be
issued, delivered, sold, repurchased or redeemed, any equity securities of
I-TECH or obligating I-TECH to grant, extend, accelerate the vesting of, change
the exercise price of, or otherwise amend or enter into any such option,
warrant, call, right, commitment or agreement. Except as contemplated by this
Agreement, there are no contracts, commitments or agreements relating to voting,
purchase or sale of I-TECH Capital Stock between I-TECH and the I-TECH
Shareholder.

          (c) All outstanding shares of I-TECH Capital Stock have been issued
and granted in compliance with (i) all applicable federal and state securities
laws and regulations and (ii) all requirements set forth in any contracts or
agreements providing for the issuance or grant of such securities.

     3.3 Authority; Required Filings and Consents.

          (a) I-TECH has all requisite corporate power and authority to execute
and deliver this Agreement, the Articles of Merger and all other Transaction
Documents (as defined in Section 10.2) required to be executed and delivered by
I-TECH hereunder and, subject to the approval of the Merger by I-TECH’s
shareholders as required under its Articles of Incorporation and by the MBCA, to
consummate the transactions contemplated hereby and thereby. The execution and
delivery of this Agreement and the other Transaction Documents to which I-TECH
is or will be a party and the consummation of the transactions contemplated
hereby and thereby have been duly authorized by all necessary corporate action
on the part of I-TECH, subject only to the approval of the Merger by I-TECH’s
shareholders as required under its Articles of Incorporation and by the MBCA.
This Agreement and the other Transaction Documents to which I-TECH is or will be
a party have been or will be duly executed and delivered by I-TECH, assuming
their due execution and delivery by Finisar and Sub, and

5



--------------------------------------------------------------------------------



 



constitute or will constitute the legal, valid and binding obligations of
I-TECH, enforceable against I-TECH in accordance with their respective terms,
except as such enforceability may be limited by (i) bankruptcy, insolvency,
moratorium or other similar laws affecting or relating to creditors’ rights
generally and (ii) general principles of equity.

          (b) The execution and delivery by I-TECH of this Agreement and the
other Transaction Documents to which it is or will be a party do not, and the
consummation of the transactions contemplated hereby and thereby will not,
(i) conflict with, or result in any violation or breach of any provision of, the
Articles of Incorporation or Bylaws of I-TECH, (ii) conflict with, or result in
any violation or breach of, or constitute (with or without notice or lapse of
time, or both) a default under, or give rise to a right of termination,
cancellation or acceleration of any material obligation or loss of any material
benefit under, any note, mortgage, indenture, lease, contract or other agreement
or obligation to which I-TECH is a party or by which I-TECH or any of its
properties or assets may be bound, (iii) conflict with, or result in a violation
of, or give any Governmental Entity (as defined below) or other person the right
to exercise any remedy or obtain any relief under, any statute, law, ordinance,
rule or regulation or any order, writ, injunction, judgment or decree to which
I-TECH, or any of the assets owned or used by I-TECH, is subject, (iv) conflict
with, or result in a violation of any of the terms or requirements of, or give
any Governmental Entity the right to revoke, withdraw, suspend, cancel,
terminate or modify, any I-TECH Authorization (as such term is defined in
Section 3.20 below) that is held by I-TECH or that otherwise relates to the
business of or to any of the assets owned or used by I-TECH, (v) result in the
imposition or creation of any Lien (as such term is defined in Section 3.7(q)
below) upon or with respect to any asset owned or used by any of I-TECH (except
for Permitted Encumbrances (as defined in Section 10.2)), or (vi) result in, or
would reasonably be expected to result in, the disclosure or delivery to any
escrowholder or other person of any source code included in the I-TECH
Intellectual Property Rights, or the transfer of any asset of I-TECH to any
person.

          (c) No consent, approval, order or authorization of, or registration,
declaration or filing with, any court, administrative agency or commission or
other governmental authority or instrumentality (“Governmental Entity”) is
required by or with respect to I-TECH or its shareholders in connection with the
execution and delivery of this Agreement or the consummation of the transactions
contemplated hereby, except for (i) the filing of the Articles of Merger with
the Minnesota Secretary of State in accordance with the MBCA, (ii) such
consents, approvals, orders, authorizations, registrations, declarations and
filings as may be required under applicable federal and state securities laws,
and (iii) such other consents, authorizations, filings, approvals and
registrations which, if not obtained or made, would not have a Material Adverse
Effect on I-TECH and would not prevent or materially alter or delay any of the
transactions contemplated by this Agreement.

     3.4 Financial Statements. I-TECH has delivered to Finisar its audited
financial statements, including statements of operations and cash flows, for the
years ended December 31, 2003 and December 31, 2004 (collectively, the “I-TECH
Financial Statements”). The I-TECH Financial Statements were prepared in
accordance with accounting principles applied on a consistent basis throughout
the periods involved. The I-TECH Financial Statements present fairly in all
material respects the financial position of I-TECH as of the respective dates,
and the

6



--------------------------------------------------------------------------------



 



results of its operations and cash flows for the periods indicated. I-TECH’s
cash balance as of March 31, 2005 is set forth in Section 3.4 of the I-TECH
Disclosure Schedule.

     3.5 Absence of Undisclosed Liabilities; Inventory.

          (a) I-TECH does not have any liabilities, either accrued or
contingent, and whether due or to become due, other than (i) liabilities
reflected or provided for on the balance sheet (the “I-TECH Balance Sheet”) as
of December 31, 2004 (the “Balance Sheet Date”) contained in the I-TECH
Financial Statements, (ii) liabilities contemplated by this Agreement or
described in the I-TECH Disclosure Schedule, and (iii) normal or recurring
liabilities incurred since the Balance Sheet Date in the ordinary course of
business consistent with past practices.

          (b) The inventories shown on the I-TECH Balance Sheet or thereafter
acquired by I-TECH consist of items of a quantity and quality usable or salable
in the ordinary course of I-TECH’s business as heretofore conducted and
consistent with past practices.

     3.6 Absence of Certain Changes or Events. Since the Balance Sheet Date,
I-TECH has conducted its business in the ordinary course and in a manner
consistent with past practices and, since such date, I-TECH has not:

          (a) suffered any event or occurrence that has had a Material Adverse
Effect on I-TECH;

          (b) suffered any damage, destruction or loss, whether covered by
insurance or not, having a Material Adverse Effect on I-TECH;

          (c) granted any material increase in the compensation payable or to
become payable by I-TECH to its officers or employees;

          (d) declared, set aside or paid any dividend or made any other
distribution on or in respect of the shares of its capital stock or declared any
direct or indirect redemption, retirement, purchase or other acquisition of such
shares;

          (e) issued any shares of its capital stock or any warrants, rights, or
options for, or entered into any commitment relating to such capital stock;

          (f) made any change in the accounting methods or practices it follows,
whether for general financial or tax purposes, or any change in depreciation or
amortization policies or rates;

          (g) sold, leased, abandoned or otherwise disposed of any real
property, machinery, equipment or other operating property other than in the
ordinary course of business;

          (h) sold, assigned, transferred, licensed or otherwise disposed of any
patent, trademark, trade name, brand name, copyright (or pending application for
any patent, trademark or copyright), invention, work of authorship, process,
know-how, formula or trade secret or interest thereunder or other material
intangible asset;

7



--------------------------------------------------------------------------------



 



          (i) entered into any commitment or transaction (including, without
limitation, any borrowing or capital expenditure) other than in the ordinary
course of business;

          (j) incurred any material liability, except in the ordinary course of
business and consistent with past practice;

          (k) permitted or allowed any of its property or assets to be subjected
to any mortgage, deed of trust, pledge, lien, security interest or other
encumbrance of any kind, except for liens for current taxes not yet due,
purchase money security interests incurred in the ordinary course of business
and security interests or encumbrances existing on the Balance Sheet Date;

          (l) made any capital expenditure or commitment for additions to
property, plant or equipment individually in excess of $15,000, or, in the
aggregate, in excess of $35,000;

          (m) paid, loaned or advanced any amount to, or sold, transferred or
leased any properties or assets to, or entered into any agreement or arrangement
with, any of its officers, directors or shareholders or any affiliate of any of
the foregoing, other than employee compensation and benefits and reimbursement
of employment related business expenses incurred in the ordinary course of
business;

          (n) agreed to take any action described in this Section 3.6 or which
would constitute a breach of any of the representations or warranties of I-TECH
contained in this Agreement, other than entering into this Agreement and the
Standstill Agreement dated January 14, 2005 between Finisar and I-TECH; or

          (o) taken any other action that would have required the consent of
Finisar pursuant to Section 5.1 of this Agreement (and which has not been
obtained) had such action occurred after the date of this Agreement.

     3.7 Taxes.

          (a) For purposes of this Agreement, a “Tax” or, collectively, “Taxes,”
means any and all federal, state and local taxes of any country, assessments and
other governmental charges, duties, impositions and liabilities, including taxes
based upon or measured by gross receipts, income, profits, sales, use and
occupation, and value added, ad valorem, transfer, franchise, withholding,
payroll, recapture, employment, excise and property taxes, together with all
interest, penalties and additions imposed with respect to such amounts and any
obligations under any agreements or arrangements with any other person with
respect to such amounts and including any liability for taxes of a predecessor
entity.

          (b) I-TECH has prepared and timely filed all material returns,
estimates, information statements and reports required to be filed by it with
any taxing authority (“Returns”) relating to any and all Taxes concerning or
attributable to I-TECH or its operations. Such Returns are true and correct in
all material respects and have been completed in all material respects in
accordance with applicable law.

8



--------------------------------------------------------------------------------



 



          (c) I-TECH, as of the Closing Date, (i) will have paid all Taxes it is
required to pay prior to the Closing Date and (ii) will have withheld with
respect to its employees all Taxes required to be withheld.

          (d) I-TECH has not been delinquent in the payment of any Tax. There is
no Tax deficiency outstanding or assessed or, to the knowledge of I-TECH,
proposed against I-TECH that is not reflected as a liability on the I-TECH
Balance Sheet or set forth on the I-TECH Disclosure Schedule, nor has I-TECH
executed any agreements or waivers extending any statute of limitations on or
extending the period for the assessment or collection of any Tax.

          (e) The amount of I-TECH’s liability for unpaid Taxes (whether actual
or contingent) for all periods through the date hereof and the Closing Date does
not and will not, in the aggregate, exceed the amount of the current liability
accruals for Taxes (excluding reserves for deferred Taxes that reflect
differences between financial accounting income and taxable income) reflected on
the I-TECH Balance Sheet (other than Taxes which have accrued or will accrue
after the date of such I-TECH Balance Sheet).

          (f) I-TECH is not a party to any tax-sharing agreement or similar
arrangement with any other party, and I-TECH has not assumed or agreed to pay
any Tax obligations of, or with respect to any transaction relating to, any
other person or agreed to indemnify any other person with respect to any Tax.

          (g) I-TECH’s Returns have never been audited by a government or taxing
authority, nor is any such audit in process or pending, and I-TECH has not been
notified by a government or taxing authority, orally or in writing, of any
request for such an audit or other examination.

          (h) I-TECH has never been a member of an affiliated group of
corporations filing a consolidated federal income tax return.

          (i) I-TECH has made available to Finisar copies of all Minnesota and
United States income tax Returns filed for all periods since its inception.

          (j) I-TECH has never filed any consent agreement under Section 341(f)
of the Code or agreed to have Section 341(f)(4) apply to any disposition of
assets owned by I-TECH.

          (k) I-TECH is not a party to any contract, agreement, plan or
arrangement, including but not limited to the provisions of this Agreement,
covering any employee or former employee of I-TECH that, individually or
collectively, could give rise to the payment of any amount that would not be
deductible pursuant to Sections 280G, 404 or 162(m) of the Code by I-TECH or Sub
as an expense under applicable law.

          (l) I-TECH has not constituted either a “distributing corporation” or
a “controlled corporation” in a distribution of stock qualifying for tax-free
treatment under Section 355 of the Code (i) in the two years prior to the date
of this Agreement or (ii) in a distribution which could otherwise constitute
part of a “plan” or “series of related transactions” (within the meaning of
Section 355(e) of the Code) in conjunction with the Merger.

9



--------------------------------------------------------------------------------



 



          (m) I-TECH has not agreed to make, nor is it required to make, any
adjustment under Section 481 of the Code by reason of any change in accounting
method.

          (n) None of I-TECH’s assets is treated as “tax-exempt use property,”
within the meaning of Section 168(h) of the Code.

          (o) I-TECH is not, nor has it been, a “reporting corporation” subject
to the information reporting and record maintenance requirements of
Section 6038A of the Code and the regulations thereunder.

          (p) I-TECH has never been a party to any joint venture, partnership or
other agreement that could be treated as a partnership for Tax purposes.

          (q) There are (and immediately following the Effective Time there will
be) no liens, pledges, charges, claims, restrictions on transfer, mortgages,
security interests or other encumbrances of any sort (collectively, “Liens”) on
the assets of I-TECH relating to or attributable to Taxes, other than Liens for
Taxes not yet due and payable.

     3.8 Tangible Assets and Real Property.

          (a) I-TECH owns or leases all tangible assets and properties which are
material to the conduct of its business as currently conducted or which are
reflected on the I-TECH Balance Sheet or acquired since the Balance Sheet Date
(the “Material Tangible Assets”). The Material Tangible Assets are in good
operating condition and repair, ordinary wear, tear and calibration excluded.
I-TECH has good and valid title to all Material Tangible Assets that it owns
(except properties, interests in properties and assets sold or otherwise
disposed of since the I-TECH Balance Sheet Date in the ordinary course of
business), free and clear of all Liens other than Permitted Encumbrances. I-TECH
is not in default under or in breach or violation of, nor is there any basis for
any claim of default by I-TECH under, or breach or violation by I-TECH of, any
lease of Material Tangible Assets to which I-TECH is a party. To I-TECH’s
knowledge, no other party is in default under or in breach or violation of, nor
is there any valid basis for any claim of default by any such party under, or
breach or violation by any such party of, any such lease. All leases of Material
Tangible Assets to which I-TECH is a party are in full force and effect and
valid, binding and enforceable in accordance with their respective terms, except
as such enforceability may be limited by (i) bankruptcy, insolvency, moratorium
or other similar laws affecting or relating to creditors’ rights generally, and
(ii) general principles of equity.

          (b) I-TECH owns no real property. The I-TECH Disclosure Schedule sets
forth a true and complete list of all real property leased or occupied by I-TECH
during the previous five (5) years (collectively, the “Facilities”). To the
knowledge of I-TECH, the Facilities are not subject to any encumbrances,
encroachments, building or use restrictions, exceptions, reservations or
limitations, except those which, individually or in the aggregate, would not
prevent any continued use of any of the Facilities in the usual and normal
conduct of I-TECH business. To the knowledge of I-TECH, there are no
governmental or other restrictions which would prevent Finisar or I-TECH from
conducting business operations in Facilities currently leased by I-TECH in the
manner currently conducted by I-TECH. I-TECH has not received notice of any
pending or threatened condemnation proceedings relating to any of the
Facilities.

10



--------------------------------------------------------------------------------



 



I-TECH is not in default under or in breach or violation of, nor is there any
basis for any claim of default by I-TECH under, or breach or violation by I-TECH
of, any such lease. To I-TECH’s knowledge, no other party is in default under or
in breach or violation of, nor is there any valid basis for any claim of default
by any such party under, or breach or violation by any such party of, any such
lease. All such real property leases for Facilities currently occupied by I-TECH
are in full force and effect and valid, binding and enforceable in accordance
with their respective terms, except as such enforceability may be limited by
(i) bankruptcy, insolvency, moratorium or other similar laws affecting or
relating to creditors’ rights generally, and (ii) general principles of equity.
The I-TECH Disclosure Schedule sets forth a list of all such leases.

     3.9 Intellectual Property.

          (a) I-TECH owns, or is licensed or otherwise possesses legally
enforceable rights to use, without future payment to any person, all patents,
trademarks, trade names, service marks, copyrights and mask works, and any
applications for and registrations of such patents, trademarks, trade names,
service marks, copyrights and mask works and all processes, formulas, methods,
schematics, technology, know-how, computer software programs or applications and
tangible or intangible proprietary information or material that are necessary to
conduct the business of I-TECH as currently being conducted and the research and
development activities of I-TECH currently being conducted (all of which are
referred to as the “I-TECH Intellectual Property Rights”), free and clear of all
Liens other than Permitted Encumbrances and non-exclusive licenses granted by
I-TECH in connection with sales of its products in the ordinary course of
business. The foregoing representation as it relates to Licensed Intellectual
Property (as defined below), is limited to I-TECH’s interest pursuant to
licenses from third parties, each of which is in full force and effect, is
valid, binding and enforceable and grants I-TECH such rights to such
intellectual property as are necessary to the business of I-TECH as currently
conducted and the research and development activities currently being conducted.

          (b) The I-TECH Disclosure Schedule contains an accurate and complete
list of (i) all patents, patent applications, registered trademarks, registered
trade names, registered service marks, unregistered trademarks, trade names and
service marks currently in use by I-TECH, and registered copyrights and
applications therefor included in the I-TECH Intellectual Property Rights owned
by I-TECH, including the jurisdictions in which each such I-TECH Intellectual
Property Right owned by I-TECH has been issued or registered or in which any
such application for such issuance or registration has been filed, (ii) all
licenses, sublicenses, distribution agreements, options, rights (including
marketing rights), and other agreements to which I-TECH is a party and pursuant
to which any person is authorized to use any I-TECH Intellectual Property Rights
owned by I-TECH or has the right to manufacture, reproduce, market or exploit
any product of I-TECH (a “I-TECH Product”) or any adaptation, translation or
derivative work based on any I-TECH Product or any portion thereof, (iii) all
licenses, sublicenses and other agreements to which I-TECH is a party and
pursuant to which I-TECH is authorized to use any third party technology, trade
secret, know-how, process, patent, trademark or copyright, including software
(“Licensed Intellectual Property”), which is used in the manufacture of,
incorporated in or forms a part of any I-TECH Product (other than licenses for
standard off-the-shelf software used in the conduct of I-TECH’s business),
(iv) all joint development agreements to which I-TECH is a party, and (v) all
agreements with Governmental

11



--------------------------------------------------------------------------------



 



Entities or other third parties pursuant to which I-TECH has obtained funding
for research and development activities.

          (c) The execution and delivery of this Agreement, compliance with its
terms and the consummation of the transactions contemplated hereby do not and
will not conflict with, or result in any violation or breach of, or default
(with or without notice or lapse of time or both) or give rise to any right,
license or Lien relating to any I-TECH Intellectual Property Rights, or right of
termination, cancellation or acceleration of any I-TECH Intellectual Property
Rights, or the loss or encumbrance of any I-TECH Intellectual Property Rights or
benefit related thereto, or result in or require the creation, imposition or
extension of any Lien upon any I-TECH Intellectual Property Rights or otherwise
impair the right of I-TECH or its customers to use the I-TECH Intellectual
Property Rights in the same manner as such I-TECH Intellectual Property Rights
are currently being used by I-TECH or the customers of I-TECH, except to the
extent as may be provided in commercially available software licenses.

          (d) All registered copyrights and, to the knowledge of I-TECH, all
patents, unregistered copyrights and registered trademarks and service marks
issued to I-TECH which relate to any I-TECH Product are valid and subsisting.
None of the I-TECH Intellectual Property Rights infringes, misappropriates or
conflicts with any patent, trademark, trade name, service mark, copyright, mask
work right, trade secret or other proprietary right of any third party and the
manufacturing, marketing, licensing or sale of any I-TECH Product does not
infringe any patent, trademark, trade name, service mark, copyright, mask work
right, trade secret or other proprietary right of any third party. I-TECH
(i) has not received notice that it has been sued in any suit, action or
proceeding which involves a claim of infringement of any patent, trademark,
trade name, service mark, copyright, mask work right, trade secret or other
proprietary right of any third party and (ii) has no knowledge of any claim
challenging or questioning the validity or effectiveness of any license or
agreement relating to any I-TECH Intellectual Property Rights or Licensed
Intellectual Property. There is no outstanding order, writ, injunction, decree,
judgment or stipulation by or with any court, administrative agency or
arbitration panel regarding patent, copyright, trade secret, trademark, trade
name, mask work right or other claims relating to the I-TECH Intellectual
Property Rights to which I-TECH is a party or by which it is bound.

          (e) All designs, drawings, specifications, source code, object code,
documentation, flow charts and diagrams incorporated, embodied or reflected in
any I-TECH Product at any stage of its development were written, developed and
created solely and exclusively by (i) employees of I-TECH without the assistance
of any third party or (ii) third parties who assigned ownership of their rights
with respect thereto to I-TECH by means of valid and enforceable agreements,
which are listed and described in the I-TECH Disclosure Schedule and copies of
which have been provided to Finisar.

          (f) I-TECH is not, and, to the knowledge of I-TECH, no other party to
any licensing, sublicensing, distributorship or other similar arrangements with
I-TECH relating to the I-TECH Intellectual Property Rights is, in breach of or
default under any material obligations under such arrangements.

          (g) To the knowledge of I-TECH, no person is infringing on or
otherwise violating any right of I-TECH with respect to any I-TECH Intellectual
Property Rights.

12



--------------------------------------------------------------------------------



 



          (h) I-TECH has not assigned, sold or otherwise transferred ownership
of, or granted an exclusive license or right to use, any patent, patent
application, trademark, mask work right, service mark or copyright.

          (i) Neither I-TECH nor any of its current or former officers,
employees or consultants has any patents issued or patent applications pending
for any device, process, method, design or invention of any kind now used or
needed by I-TECH in the furtherance of its business operations as currently
being conducted or as currently proposed to be conducted by I-TECH, which
patents or applications have not been assigned to I-TECH with such assignment
duly recorded in the United States Patent Office or with the applicable foreign
Governmental Entity.

          (j) I-TECH has taken reasonable measures and precautions to protect
and maintain the confidentiality, secrecy and value of all I-TECH Intellectual
Property Rights (except I-TECH Intellectual Property Rights whose value would
not be impaired by disclosure and except for Licensed Intellectual Property with
respect to which I-TECH is not under any obligation to maintain the
confidentiality, secrecy or value thereof). Without limiting the generality of
the foregoing, (i) all current and former employees of I-TECH who are or were
involved in, or who have contributed to, the creation or development of any
material I-TECH Intellectual Property Rights have executed and delivered to
I-TECH an agreement that is substantially identical to either of the two
different forms of employment agreement which relate to, among other things,
confidential information and invention assignment, previously delivered by
I-TECH to Finisar (containing no modifications to the provisions of such forms
relating to confidential information or invention assignment), and (ii) all
current and former consultants and independent contractors to I-TECH who are or
were involved in, or who have contributed to, the creation or development of any
material I-TECH Intellectual Property Rights have executed and delivered to
I-TECH an agreement, that is substantially identical to I-TECH’s standard form
of independent contractor agreement relating to, among other things,
confidential information and invention assignment, previously delivered by
I-TECH to Finisar (containing no modifications to the provisions of such forms
relating to confidential information or invention assignment). No current or
former employee, officer, director, stockholder, consultant or independent
contractor has any right, claim or interest in or with respect to any I-TECH
Intellectual Property Rights. Neither the execution or delivery of any such
agreement by any such person, nor the carrying on by any such person, as an
employee, consultant or independent contractor, of I-TECH’s business as
currently conducted and as currently proposed to be conducted, has or will
conflict with or result in a breach of the terms, conditions or provisions of,
or constitute a default under, any contract, covenant or instrument under which
any of such persons is obligated.

     3.10 Bank Accounts. The I-TECH Disclosure Schedule sets forth the names and
locations of all banks and other financial institutions at which I-TECH
maintains accounts of any nature, the type of accounts maintained at each such
institution and the names of all persons authorized to draw thereon or make
withdrawals therefrom.

13



--------------------------------------------------------------------------------



 



     3.11 Contracts.

          (a) To the extent not listed in other sections of the I-TECH
Disclosure Schedule, Section 3.11 of the I-TECH Disclosure Schedule identifies
each agreement, obligation or commitment, written or oral, to which I-TECH is a
party (each a “Material Contract”):

               (i) that calls for any fixed or contingent payment or expenditure
or any related series of fixed or contingent payments or expenditures by or to
I-TECH totaling more than $20,000 in any twelve-month period beginning after the
Balance Sheet Date;

               (ii) with agents, advisors, salesmen, sales representatives,
independent contractors or consultants that is not cancelable by I-TECH on no
more than thirty (30) days’ notice and without liability, penalty or premium;

               (iii) that restricts I-TECH from carrying on anywhere in the
world its business or any portion thereof as currently conducted;

               (iv) to provide funds to or to make any investment in any other
person or entity (in the form of a loan, capital contribution or otherwise);

               (v) with respect to obligations as guarantor, surety, co-signer,
endorser, co-maker, indemnitor or otherwise in respect of the obligation of any
other person or entity;

               (vi) for any line of credit, standby financing, revolving credit
or other similar financing arrangement;

               (vii) with any distributor, original equipment manufacturer,
value added remarketer or other person for the distribution of any of the I-TECH
Products;

               (viii) with any Governmental Entity or involving the provision of
products or services to a Governmental Entity; or

               (ix) that is otherwise material to the business of I-TECH as
currently being conducted, or as currently proposed to be conducted.

          (b) No party to any such contract, agreement or instrument has
notified I-TECH that it intends to cancel, withdraw, modify or amend such
contract, agreement or instrument.

          (c) I-TECH is not in default under or in breach or violation of, nor
is there any valid basis for any claim of default by I-TECH under, or breach or
violation by I-TECH of, any Material Contract. To I-TECH’s knowledge, no other
party is in default under or in breach or violation of, nor is there any valid
basis for any claim of default by any other party under, or breach or violation
by any other party of, any Material Contract. All of the Material Contracts are
in full force and effect and valid, binding and enforceable in accordance with
their respective terms, except as such enforceability may be limited by
(x) bankruptcy, insolvency, moratorium

14



--------------------------------------------------------------------------------



 



or other similar laws affecting or relating to creditors’ rights generally, and
(y) general principles of equity.

     3.12 Labor Difficulties. I-TECH is not engaged in any unfair labor practice
and there is no unfair labor practice complaint against I-TECH pending or, to
I-TECH’s knowledge, threatened before any Governmental Entity. There is no
strike, labor dispute, slowdown, or stoppage pending or, to I-TECH’s knowledge,
threatened against I-TECH. I-TECH has not experienced any work stoppage or other
labor difficulty. I-TECH has no knowledge of any facts indicating that the
consummation of the transactions contemplated by this Agreement will have a
Material Adverse Effect on I-TECH’s relations with its employees.

     3.13 Trade Regulation. I-TECH has not, since January 1, 2003, terminated
its relationship with or refused to ship I-TECH Products to any dealer,
distributor, third party marketing entity or customer which had theretofore paid
or been obligated to pay I-TECH in excess of $10,000 over any consecutive twelve
(12) month period. All of the prices charged by I-TECH in connection with the
marketing or sale of any of its products or services have been in compliance, in
all material respects, with all applicable laws and regulations. No claims are
pending or, to I-TECH’s knowledge, threatened against I-TECH with respect to the
wrongful termination of any dealer, distributor or any other marketing entity,
discriminatory pricing, price fixing, unfair competition, false advertising, or
any other material violation of any laws or regulations relating to
anti-competitive practices or unfair trade practices of any kind, and, to
I-TECH’s knowledge, no specific situation, set of facts or occurrence provides
any basis for any such claim.

     3.14 Environmental Matters.

          (a) As used in this Agreement:

               (i) “Environmental Claim” means any and all administrative,
regulatory or judicial actions, suits, demands, demand letters, directives,
claims, liens, investigations, proceedings or notices of noncompliance or
violation by any person or entity (including any Governmental Entity) alleging
liability or potential liability (including, without limitation, potential
responsibility for or liability for enforcement costs, investigatory costs,
cleanup costs, governmental response costs, removal costs, remedial costs,
natural resources damages, property damages, personal injuries, fines or
penalties) arising out of, based on or resulting from (A) the presence, or
Release or threatened Release into the environment, of any Hazardous Materials
at any location, whether or not owned, operated, leased or managed by I-TECH; or
(B) circumstances forming the basis of any violation, or alleged violation, of
any Environmental Law; or (C) any and all claims by any third party seeking
damages, contribution, indemnification, cost recovery, compensation or
injunctive relief resulting from the presence or Release of any Hazardous
Materials.

               (ii) “Environmental Laws” means all federal, state, local and
foreign laws, rules, regulations and requirements of common law relating to
pollution, the environment (including, without limitation, ambient air, surface
water, groundwater, land surface or subsurface strata) or protection of human
health as it relates to protection of the environment including, without
limitation, laws and regulations relating to Releases or threatened Releases of

15



--------------------------------------------------------------------------------



 



Hazardous Materials, or otherwise relating to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport or handling of
Hazardous Materials.

               (iii) “Hazardous Material” means any pollutant, contaminant,
toxic, hazardous or noxious substance or waste which is regulated by the laws of
any state, local, federal or other governmental authority or jurisdiction,
including but not limited to the United States and the State of California, and
includes but is not limited to (a) any oil or petroleum compounds, flammable
substances, explosives, radioactive materials, or any other materials or
pollutants which pose a hazard to persons or cause any real property to be in
violation of any Environmental Laws, (b) to the extent so regulated, asbestos or
any asbestos-containing material of any kind or character, (c) polychlorinated
biphenyls, as regulated by the Toxic Substances Control Act, 15 U.S.C.
Section 2601 et seq., (d) any materials or substances designated as “hazardous
substances” pursuant to (1) Section 311 of the Clean Water Act, 33 U.S.C.
Section 1251 et seq., or (2) Section 101 of the Comprehensive Environmental
Response, Compensation, and Liability Act, 42 U.S.C. Section 9601 et seq., (e)
“chemical substance,” “new chemical substance,” or “hazardous chemical substance
or mixture” pursuant to Sections 3, 6 and 7 of the Toxic Substances Control Act,
15 U.S.C. Section 2601 et seq., and (f) any “hazardous waste” pursuant to
Section 1004 of the Resource Conservation and Recovery Act, 42 U.S.C.
Section 6901 et seq.

               (iv) “Release” means any release, spill, emission, leaking,
injection, deposit, disposal, discharge, dispersal, leaching or migration into
the atmosphere, soil, surface water, groundwater or property.

          (b) As of the date hereof, no Hazardous Material is present, as a
result of the actions or omissions of I-TECH or to the knowledge of I-TECH any
third party or otherwise, in, on or under any property, including the land and
the improvements, ground water and surface water, that I-TECH has at any time
owned, operated, occupied or leased. To the knowledge of I-TECH, no underground
storage tanks are or were present under any property that I-TECH has at any time
owned, operated, occupied or leased at such time as I-TECH owned, operated,
occupied or leased such property. Notwithstanding the foregoing, I-TECH makes no
representation as to anything that occurred after the time when I-TECH ceased to
operate, occupy, or lease such property. I-TECH has never notified any
Governmental Entity or third party, nor has I-TECH been required under any law,
rule, regulation, order or agreement to notify any Governmental Entity or third
party, of any Release of any Hazardous Material.

          (c) At all times, I-TECH has transported, stored, used, manufactured,
disposed of, released or exposed its employees or others to Hazardous Materials
(collectively, “Hazardous Materials Activities”) in material compliance with all
Environmental Laws.

          (d) I-TECH currently holds all environmental approvals, permits,
licenses, clearances and consents (the “Environmental Permits”) necessary for
the conduct of its business as such business is currently being conducted and is
in material compliance with all such Environmental Permits. I-TECH has made
available to Finisar all environmental reports, audits, assessments or studies
performed or prepared for or on behalf of I-TECH within the last five (5) years
within the possession of I-TECH with respect to the Facilities. No environmental
report, closure activity, investigation or assessment, and no notification to or
approval, consent or

16



--------------------------------------------------------------------------------



 



authorization from, any Governmental Entity with jurisdiction regarding
environmental matters or Hazardous Materials is required to be obtained, either
before or after the Effective Time, in connection with any of the transactions
contemplated by this Agreement.

          (e) No Environmental Claim against I-TECH is pending or, to the
knowledge of I-TECH, threatened. I-TECH is not aware of any act or omission by
I-TECH which could reasonably be expected to involve I-TECH in any Environmental
Claim or impose upon I-TECH any liability concerning Hazardous Materials
Activities.

     3.15 Employee Benefit Plans.

          (a) The I-TECH Disclosure Schedule contains a complete and accurate
list of each plan, program, policy, practice, contract, agreement or other
arrangement providing for employment, compensation, retirement, deferred
compensation, loans, severance, separation, relocation, repatriation,
expatriation, visas, work permits, termination pay, performance awards, bonus,
incentive, stock option, stock purchase, stock bonus, phantom stock, stock
appreciation right, supplemental retirement, fringe benefits, cafeteria
benefits, voluntary employee benefit association, or other benefits, whether
written or unwritten, including, without limitation, each “employee benefit
plan” within the meaning of Section 3(3) of the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”) which is, as of the date hereof,
sponsored, maintained, contributed to, or required to be contributed to by
I-TECH, any subsidiary of I-TECH or for which I-TECH has any continuing
liability under the terms of the plan, program, policy, practice, contract,
agreement or other arrangement or under applicable federal or state law; and,
with respect to any such plans which are subject to Code Section 401(a), any
trade or business (whether or not incorporated) which is or, at any relevant
time, was treated as a single employer with I-TECH within the meaning of
Section 414(b), (c),(m) or (o) of the Code (an “ERISA Affiliate”) for the
benefit of any person who performs or who has performed services for I-TECH or
with respect to which I-TECH, or any ERISA Affiliate has or may have any
liability (including, without limitation, contingent liability) or obligation
(collectively, the “I-TECH Employee Plans”); provided, however, that the I-TECH
Disclosure Schedule shall contain a complete and accurate list of any
“multiemployer plan” (as defined in Section 3(37) of ERISA) or any “pension
plan” (as defined in Section 3(2) of ERISA) subject to Title IV of ERISA or
Section 412 of the Code which is or has at any time been maintained,
established, sponsored, participated in, or contributed to by I-TECH or an ERISA
Affiliate or to which I-TECH or an ERISA Affiliate is obligated to contribute or
has otherwise incurred any obligation or liability (including, without
limitation, any contingent liability). All of the employees of I-TECH are
legally permitted to be employed by I-TECH in the United States in their current
job capacities.

          (b) I-TECH has furnished or made available to Finisar true and
complete copies of documents embodying each of the I-TECH Employee Plans and
related plan documents, including (without limitation) the most recent
determination or opinion letter, trust documents, group annuity contracts, plan
amendments, insurance policies or contracts, form of participant agreements,
employee booklets, administrative service agreements, summary plan descriptions,
summary of material modifications, compliance and nondiscrimination tests for
the last three plan years, Form 5500 reports required to be filed for the last
three plan years, standard COBRA forms and related notices, and registration
statements and prospectuses.

17



--------------------------------------------------------------------------------



 



          (c) Each I-TECH Employee Plan has been administered in all material
respects in accordance with its terms and is in material compliance with the
requirements prescribed by any and all statutes, rules and regulations
(including ERISA and the Code); (ii) any I-TECH Employee Plan intended to be
qualified under Section 401(a) of the Code has either obtained from the Internal
Revenue Service a favorable determination or opinion letter as to its qualified
status under the Code, including all amendments to the Code which are currently
effective, or has time remaining to apply under applicable regulations or
pronouncements for a determination or opinion letter and to make any amendments
necessary to obtain a favorable determination or opinion letter; (iii) none of
the I-TECH Employee Plans promises or provides retiree medical or other retiree
welfare benefits to any person; (iv) there has been no “prohibited transaction,”
as such term is defined in Section 406 of ERISA or Section 4975 of the Code and
not otherwise exempt under Section 408 of ERISA or Section 4975 of the Code (or
any administrative class exemption issued thereunder), with respect to any
I-TECH Employee Plan; (v) none of I-TECH, any subsidiary or any ERISA Affiliate
is subject to any liability or penalty under Sections 4976 through 4980 of the
Code or Title I of ERISA; (vi) all contributions required to be made by I-TECH,
any subsidiary or ERISA Affiliate to any I-TECH Employee Plan have been timely
paid or accrued; (vii) with respect to each I-TECH Employee Plan, no “reportable
event” within the meaning of Section 4043 of ERISA (excluding any such event for
which the thirty (30) day notice requirement has been waived) nor any event
described in Sections 4062, 4063 or 4041 of ERISA has occurred; (viii) each
I-TECH Employee Plan subject to ERISA, has timely filed all requisite
governmental reports (which were true and correct as of the date filed) and has
properly and timely filed and distributed or posted all required material
notices and reports to employees; (ix) no suit, administrative proceeding,
action or other litigation has been brought within the past three (3) years, or,
to the knowledge of I-TECH, is threatened, against or with respect to any such
I-TECH Employee Plan, including any audit or inquiry by the IRS or United States
Department of Labor; and (x) there has been no amendment to, written
interpretation or announcement by I-TECH, or any ERISA Affiliate which would
materially increase the expense of maintaining any I-TECH Employee Plan above
the level of expense incurred with respect to that Plan for the most recent
fiscal year included in I-TECH’s financial statements.

          (d) Neither I-TECH nor any ERISA Affiliate has ever maintained,
established, sponsored, participated in, contributed to, or is obligated to
contribute to, or otherwise incurred any obligation or liability (including,
without limitation, any contingent liability) under any “multiemployer plan” (as
defined in Section 3(37) of ERISA) or to any “pension plan” (as defined in
Section 3(2) of ERISA) subject to Title IV of ERISA or Section 412 of the Code.
Neither I-TECH nor any ERISA Affiliate has any actual or potential withdrawal
liability (including, without limitation, any contingent liability) for any
complete or partial withdrawal (as defined in Sections 4203 and 4205 of ERISA)
from any multiemployer plan.

          (e) With respect to each I-TECH Employee Plan, I-TECH has complied in
all material respects with and has no unsatisfied obligations under (i) the
applicable health care continuation and notice provisions of the Consolidated
Omnibus Budget Reconciliation Act of 1985 (“COBRA”) and the regulations
thereunder or any state law governing health care coverage extension or
continuation; (ii) the applicable requirements of the Family and Medical Leave
Act of 1993 and the regulations thereunder; (iii) the applicable requirements of
the Health Insurance

18



--------------------------------------------------------------------------------



 



Portability and Accountability Act of 1996 (“HIPAA”); and (iv) the applicable
requirements of the Cancer Rights Act of 1998.

          (f) The consummation of the transactions contemplated by this
Agreement will not, (i) entitle any current or former employee or other service
provider of I-TECH or any ERISA Affiliate to severance benefits or any other
payment (including, without limitation, unemployment compensation, golden
parachute, bonus or benefits under any I-TECH Employee Plan), except as
expressly provided in this Agreement or (ii) accelerate the time of payment or
vesting of any such benefits or increase the amount of compensation due any such
employee or service provider. No benefit payable or which may become payable by
I-TECH pursuant to any I-TECH Employee Plan or as a result of or arising under
this Agreement shall constitute an “excess parachute payment” (as defined in
Section 280G(b)(1) of the Code) which is subject to the imposition of an excise
Tax under Section 4999 of the Code or the deduction for which would be
disallowed by reason of Section 280G of the Code. Each I-TECH Employee Plan can
be amended, terminated or otherwise discontinued after the Effective Time in
accordance with its terms.

     3.16 Compliance with Laws. I-TECH has complied with, is not in violation
of, and has not received any notices of violation with respect to, any statute,
law or regulation applicable to the ownership or operation of its business
except for such violations as would not have a Material Adverse Effect on
I-TECH.

     3.17 Employees and Consultants. The I-TECH Disclosure Schedule contains a
list of the names of all employees and consultants of I-TECH as of the date of
this Agreement and correctly reflects, in all material respects, their current
base salaries or wages, any other compensation payable to them (including
compensation payable pursuant to bonus, deferred compensation or commission
arrangements), dates of employment and positions. I-TECH is not a party to any
collective bargaining agreement or other contract with a labor union involving
any of its employees. All of the employees of I-TECH are “at will” employees.
I-TECH is in compliance in all material respects with all applicable laws and
regulations and contracts or other agreements relating to employment, employment
practices, wages, bonuses and terms and conditions of employment.

     3.18 Litigation. There is no action, suit, proceeding, claim, arbitration
or investigation pending before any agency, court or tribunal or threatened
against I-TECH or any of its properties or officers or directors (in their
capacities as such). There is no judgment, decree or order against I-TECH or, to
its knowledge, any of its directors or officers (in their capacities as such)
that could prevent, enjoin or materially alter or delay any of the transactions
contemplated by this Agreement, or that could reasonably be expected to have a
Material Adverse Effect on I-TECH.

     3.19 Restrictions on Business Activities. There is no agreement, judgment,
injunction, order or decree binding upon I-TECH which has or could reasonably be
expected to have the effect of prohibiting or materially impairing any current
or future business practice of I-TECH, any acquisition of property by I-TECH or
the conduct of business by I-TECH as currently being conducted or as currently
proposed to be conducted.

19



--------------------------------------------------------------------------------



 



     3.20 Governmental Authorization. I-TECH has obtained each governmental
consent, license, permit, grant or other authorization of a Governmental Entity
that is required for the operation of the business of I-TECH (collectively, the
“I-TECH Authorizations”), and all of such I-TECH Authorizations are in full
force and effect. I-TECH is in material compliance with the terms and
requirements of such I-TECH Authorizations. I-TECH has not received any notice
or other communication from any Governmental Entity regarding (i) any actual or
possible violation of or failure to comply with any term or requirement of any
material I-TECH Authorization, or (ii) any actual or possible revocation,
withdrawal, suspension, cancellation, termination or modification of any
material I-TECH Authorization.

     3.21 Insurance. The I-TECH Disclosure Schedule contains a list of all
insurance policies of I-TECH including the type and amount of such policies.
There is no material claim pending under any of such policies as to which
coverage has been questioned, denied or disputed by the underwriters of such
policies. All premiums due and payable under all such policies have been paid,
and I-TECH is otherwise in compliance with the terms of such policies. I-TECH
has no knowledge of any threatened termination of, or material premium increase
with respect to, any of such policies.

     3.22 Interested Party Transactions.

          (a) No director, officer or shareholder of I-TECH has any interest in
(i) any material equipment or other material property or asset, real or
personal, tangible or intangible, including, without limitation, any of the
I-TECH Intellectual Property Rights, used in connection with or pertaining to
the business of I-TECH, (ii) any creditor, supplier, customer, manufacturer,
agent, representative, or distributor of any of the I-TECH Products, (iii) any
entity that competes with I-TECH, or with which I-TECH is affiliated or has a
business relationship, or (iv) any material agreement, obligation or commitment,
written or oral, to which I-TECH is a party other than agreements, obligations
or commitments to pay normal compensation to employees and fees to outside
members of the board of directors; provided, however, that no such person shall
be deemed to have such an interest solely by virtue of ownership of less than
one percent (1%) of the outstanding stock or debt securities of any company
whose stock or debt securities are traded or quoted on a recognized stock
exchange.

          (b) Except as contemplated by the Transaction Documents, I-TECH is not
a party to any (i) agreement with any officer or other employee of I-TECH the
benefits of which are contingent, or the terms of which are materially altered,
upon the occurrence of a transaction involving I-TECH in the nature of any of
the transactions contemplated by this Agreement, or (ii) agreement or plan,
including, without limitation, any stock option plan, stock appreciation right
plan or stock purchase plan, any of the benefits of which will be increased, or
the vesting of benefits of which will be accelerated, by the occurrence of any
of the transactions contemplated by this Agreement or the value of any of the
benefits of which will be calculated on the basis of any of the transactions
contemplated by this Agreement.

     3.23 No Existing Discussions. As of the date hereof, I-TECH is not engaged,
directly or indirectly, in any discussions or negotiations with any party other
than Finisar with respect to an I-TECH Acquisition Proposal (as defined in
Section 6.1).

20



--------------------------------------------------------------------------------



 



     3.24 Real Property Holding Corporation. I-TECH is not a “United States real
property holding corporation” within the meaning of Section 897(c)(2) of the
Code.

     3.25 Corporate Documents. I-TECH has furnished to Finisar, or its
representatives, for its examination (i) its minute book containing all records
required to be set forth of all proceedings, consents, actions, and meetings of
the shareholders, the Board of Directors and any committees thereof and (ii) all
permits, orders, and consents issued by any Governmental Entity with respect to
I-TECH. The corporate minute books and other corporate records of I-TECH are
complete and accurate in all material respects, and the signatures appearing on
all documents contained therein are the true signatures of the persons
purporting to have signed the same. All actions reflected in such books and
records were duly and validly taken in material compliance with the laws of the
applicable jurisdiction. I-TECH has delivered or made available to Finisar or
its representatives true and complete copies of all documents which are
identified in the I-TECH Disclosure Schedule.

     3.26 No Misrepresentation. No representation or warranty by I-TECH in this
Agreement, or any exhibit or schedule hereto, or any certificate or instrument
furnished or to be furnished by or on behalf of I-TECH pursuant to this
Agreement, when taken together, contains or shall contain any untrue statement
of a material fact or omits or shall omit to state a material fact required to
be stated therein or necessary in order to make such statements, in light of the
circumstances under which they were made, not misleading.

     3.27 Indemnification Obligations. To the knowledge of I-TECH, there are no
actions, proceedings or other events pending or threatened against any officer,
director, employee or agent of I-TECH which could reasonably be expected to give
rise to any indemnification obligation of I-TECH of the type referred to in
Section 6.15 to its officers, directors, employees or agents under its Articles
of Incorporation, Bylaws or any agreement between I-TECH and any of its
officers, directors, employees or agents.

     3.28 Disclaimer Regarding Estimates and Projections. In connection with
Finisar’s investigation of I-TECH and its business, Finisar may have received
from or on behalf of I-TECH certain estimates, forecasts, plans and financial
projections. Finisar acknowledges that there are uncertainties inherent in
attempting to make such estimates, forecasts, plans and projections, that
Finisar is familiar with such uncertainties, that Finisar is taking full
responsibility for making its own evaluation of the adequacy and accuracy of all
estimates, forecasts, plans and projections so furnished to it (including the
reasonableness of the assumptions underlying such estimates, forecasts, plans
and projections), and that Finisar shall have no claim against I-TECH with
respect thereto. Accordingly, I-TECH makes no representation or warranty with
respect to such estimates, forecasts, plans and projections (including any
underlying assumptions).

21



--------------------------------------------------------------------------------



 



ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF FINISAR AND SUB

     Except as set forth in the disclosure schedule delivered by Finisar to
I-TECH on or before the date of this Agreement (the “Finisar Disclosure
Schedule”), each of Finisar and Sub represent and warrant to I-TECH as follows:

     4.1 Organization. Each of Finisar and Sub is a corporation duly organized,
validly existing and in good standing under the laws of Delaware, has all
requisite corporate power to own, lease and operate its property and to carry on
its business as now being conducted and as proposed to be conducted, and is duly
qualified to transact business and is in good standing as a foreign corporation
in each jurisdiction in which the failure to be so qualified could reasonably be
expected to have a Material Adverse Effect on Finisar or Sub.

     4.2 Finisar Capital Structure.

          (a) The authorized capital stock of Finisar consists of 500,000,000
shares of Finisar Common Stock and 5,000,000 shares of Preferred Stock, $0.001
par value, 500,000 of which are designated Series RP Preferred Stock (“Finisar
Preferred Stock”). The shares of Series RP Preferred Stock are issuable upon
exercise of rights attached to shares of Finisar Common Stock pursuant to the
Rights Agreement dated as of September 25, 2002 between Finisar and American
Stock Transfer & Trust Company. As of April 1, 2005, 258,885,997 shares of
Finisar Common Stock were issued and outstanding, all of which had been duly
authorized and validly issued and were fully paid and nonassessable, and no
shares of Finisar Preferred Stock were issued and outstanding; As of April 1,
2005, 61,614,736 shares of Finisar Common stock were reserved for issuance
pursuant to Finisar’s stock option plans and employee stock purchase plan,
58,647,060 shares of Finisar Common Stock were reserved for issuance upon the
conversion of Finisar’s 5 1/4% convertible subordinated notes due 2008 and 2
1/2% convertible subordinated notes due 2010 and 964,117 shares of Finisar
Common Stock were reserved for issuance upon exercise of outstanding warrants.
No material change in such capitalization has occurred between April 1, 2005 and
the date of this Agreement. All of the outstanding shares of capital stock of
Sub have been duly authorized and validly issued and are fully paid and
nonassessable, and all such shares are owned by Finisar, free and clear of all
Liens, agreements, limitations on voting rights, charges or other encumbrances
of any nature.

          (b) Except as set forth in this Section 4.2 or as reserved for future
grants of options under Finisar’s stock option plans or Finisar’s employee stock
purchase plan, there are (i) no equity securities of any class of Finisar, or
any security exchangeable into or exercisable for such equity securities,
issued, reserved for issuance or outstanding and (ii) no outstanding
subscriptions, options, warrants, puts, calls, rights or other commitments or
agreements of any character to which Finisar is a party or by which it is bound
obligating Finisar to issue, deliver, sell, repurchase or redeem, or cause to be
issued, delivered, sold, repurchased or redeemed, any equity securities of
Finisar.

22



--------------------------------------------------------------------------------



 



          (c) The shares of Finisar Common Stock to be issued pursuant to the
Merger, when issued in accordance with the terms of this Agreement, will be duly
authorized, validly issued, fully paid and nonassessable.

     4.3 Authority; No Conflict; Required Filings and Consents.

          (a) Each of Finisar and Sub have all requisite corporate power and
authority to execute and deliver this Agreement and the other Transaction
Documents to which they are or will be parties and to consummate the
transactions contemplated hereby and thereby. The execution and delivery of this
Agreement and the other Transaction Documents to which Finisar or Sub is or will
be a party and the consummation of the transactions contemplated hereby and
thereby have been duly authorized by all necessary corporate action on the part
of Finisar and Sub, respectively. This Agreement and the other Transaction
Documents to which Finisar and/or Sub are parties have been or will be duly
executed and delivered by Finisar and/or Sub and constitute or will constitute
the valid and binding obligations of Finisar and/or Sub, enforceable against
Finisar and/or Sub, as the case may be, in accordance with their respective
terms, except as such enforceability may be limited by (i) bankruptcy laws and
other similar laws affecting creditors’ rights generally and (ii) general
principles of equity.

          (b) The execution and delivery by Finisar and Sub of this Agreement
and the other Transaction Documents to which they are or will be parties do not,
and the consummation of the transactions contemplated hereby and thereby will
not, (i) conflict with, or result in any violation or breach of any provision of
the Certificate of Incorporation or Bylaws of Finisar or Sub, (ii) result in any
violation or breach of, or constitute (with or without notice or lapse of time,
or both) a default under, or give rise to a right of termination, cancellation
or acceleration of any material obligation or loss of any material benefit
under, any note, mortgage, indenture, lease, contract or other agreement,
instrument or obligation to which Finisar or Sub is a party or by which either
of them or any of their properties or assets may be bound, (iii) conflict with,
or result in a violation of, or give any Governmental Entity or other person the
right to exercise any remedy or obtain any relief under, any statute, law,
ordinance, rule or regulation or any order, writ injunction, judgment or decree
to which Finisar or Sub, or any of the assets owned or used by Finisar or Sub,
is subject, (iv) conflict with, or result in a violation of any of the terms or
requirements of, or give any Governmental Entity the right to revoke, withdraw,
suspend, cancel, terminate or modify, any governmental consent, license, permit,
grant or other authorization that is held by Finisar or that otherwise relates
to the business of or to any of the assets owned or used by Finisar or Sub, or
(v) result in the imposition or creation of any Lien upon or with respect to any
asset owned or used by any of Finisar or Sub (except for Liens for Taxes,
assessments or other charges by Governmental Entities which are not yet due and
payable or are due but not delinquent or are being contested in good faith by
appropriate proceedings, (ii) purchase money security interests incurred in the
ordinary course of business and (iii) minor Liens that will not, in any case or
in the aggregate, materially detract from the value of the assets subject
thereto or materially impair the operations of Finisar), except in the case of
clauses (ii) through (v) for any such conflicts, violations, defaults,
terminations, cancellations or accelerations which would not be reasonably
likely to have a Material Adverse Effect on Finisar.

          (c) No consent, approval, order or authorization of, or registration,
declaration or filing with, any Governmental Entity is required by or with
respect to Finisar or any of its

23



--------------------------------------------------------------------------------



 



Subsidiaries in connection with the execution and delivery of this Agreement or
the consummation of the transactions contemplated hereby, except for (i) the
filing of a registration statement on Form S-3 pursuant to the Securities Act of
1933, as amended (the “Securities Act”) with the Securities and Exchange
Commission (the “SEC”) to register the Finisar Common Stock issuable upon
conversion of the Merger Consideration Note and the Escrow Note, (ii) the filing
of the Articles of Merger with the Minnesota Secretary of State in accordance
with the MBCA, (iii) if required, the filing of a report on Form 8-K with the
SEC, (iv) such consents, approvals, orders, authorizations, registrations,
declarations and filings as may be required under applicable federal and state
securities laws, and (v) such other consents, authorizations, filings, approvals
and registrations which, if not obtained or made, would not prevent or
materially alter or delay any of the transactions contemplated by this Agreement
or be reasonably likely to have a Material Adverse Effect on Finisar or Sub.

     4.4 SEC Filings; Financial Statements.

          (a) Finisar has timely filed and made available to I-TECH all forms,
reports and documents required to be filed by Finisar with the SEC since
April 30, 2004, other than registration statements on Form S-8 (collectively,
the “Finisar SEC Reports”). Each of the Finisar SEC Reports (i) at the time it
was filed, complied in all material respects with the applicable requirements of
the Securities Act of 1933, as amended (the “Securities Act”), and the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), as the case
may be, and (ii) did not at the time it was filed (or if amended or superseded
by a filing prior to the date of this Agreement, then on the date of such
filing) contain any untrue statement of a material fact or omit to state a
material fact required to be stated in such Finisar SEC Report or necessary in
order to make the statements in such Finisar SEC Report, in the light of the
circumstances under which they were made, not misleading.

          (b) Each of the consolidated financial statements (including, in each
case, any related notes) contained in the Finisar SEC Reports, including any
Finisar SEC Reports filed after the date of this Agreement until the Closing,
complied or will comply as to form in all material respects with the applicable
published rules and regulations of the SEC with respect thereto, was or will be
prepared in accordance with GAAP applied on a consistent basis throughout the
periods involved (except as may be indicated in the notes to such financial
statements or, in the case of unaudited statements, as permitted by Form 10-Q
promulgated by the SEC) and presented fairly or will present fairly, in all
material respects, the consolidated financial position of Finisar and its
Subsidiaries as of the respective dates, and the consolidated results of its
operations and cash flows for the periods indicated, except that the unaudited
interim financial statements were or are subject to normal and recurring
year-end adjustments which were not or are not expected to be material in
amount. The unaudited consolidated balance sheet of Finisar as of January 31,
2005, contained in Finisar’s Quarterly Report on Form 10-Q for the quarter ended
January 31, 2005, filed with the SEC, is referred to herein as the “Finisar
Balance Sheet.”

     4.5 Absence of Undisclosed Liabilities. Finisar and its Subsidiaries do not
have any liabilities, either accrued or contingent (whether or not required to
be reflected in financial statements in accordance with GAAP), and whether due
or to become due, which individually or in the aggregate would be reasonably
likely to have a Material Adverse Effect on Finisar, other

24



--------------------------------------------------------------------------------



 



than (i) liabilities reflected or provided for on the Finisar Balance Sheet,
(ii) liabilities specifically contemplated by this Agreement, or described in
the Finisar Disclosure Schedule or Finisar SEC Reports, and (iii) normal or
recurring liabilities incurred since January 31, 2005 in the ordinary course of
business consistent with past practices.

     4.6 Absence of Certain Changes or Events. Since January 31, 2005, Finisar
has not suffered any event or occurrence that has had a Material Adverse Effect
on Finisar.

     4.7 Litigation. Except as described in the Finisar SEC Reports, there is no
action, suit or proceeding, claim, arbitration or investigation pending before
any agency, court or tribunal or threatened against Finisar or Sub or any of its
or their properties or officers or directors (in their capacities as such).
There is no judgment, decree or order against Finisar or Sub or, to its
knowledge, any of its directors or officers (in their capacities as such) that
could prevent, enjoin or materially alter or delay any of the transactions
contemplated by this Agreement, or, except as disclosed in the Finisar SEC
Reports, that could reasonably be expected to have a Material Adverse Effect on
Finisar or Sub.

     4.8 No Misrepresentation. No representation or warranty by Finisar or Sub
in this Agreement, or any exhibit or schedule hereto, or any certificate or
instrument furnished or to be furnished by or on behalf of Finisar or Sub
pursuant to this Agreement, when taken together, contains or shall contain any
untrue statement of a material fact or omits or shall omit to state a material
fact required to be stated therein or necessary in order to make such
statements, in light of the circumstances under which they were made, not
misleading.

ARTICLE V

CONDUCT OF BUSINESS

     5.1 Covenants of I-TECH. During the period from the date of this Agreement
and continuing until the earlier of the termination of this Agreement or the
Effective Time, I-TECH agrees (except to the extent that Finisar shall otherwise
consent in writing), to carry on its business in the usual, regular and ordinary
course in substantially the same manner as previously conducted, to pay its
debts and Taxes when due, to pay or perform its other obligations when due
(subject to good faith disputes with respect to such obligations), and, to the
extent consistent with such business, to use commercially reasonable efforts
consistent with past practices and policies to (i) preserve intact its present
business organization, (ii) keep available the services of its present officers
and key employees and (iii) preserve its relationships with customers,
suppliers, distributors, licensors, licensees and others having business
dealings with it. I-TECH shall promptly notify Finisar of any event or
occurrence not in the ordinary course of business of I-TECH where such event or
occurrence would result in a breach of any covenant of I-TECH set forth in this
Agreement or cause any representation or warranty of I-TECH set forth in this
Agreement to be untrue in any material respect as of the date of, or giving
effect to, such event or occurrence, and I-TECH shall promptly thereafter amend
or supplement the I-TECH Disclosure Schedule to reflect such event. Any such
disclosure after the date hereof and prior to the Closing Date shall not be
deemed to amend or supplement the Disclosure unless such disclosure is delivered
to Finisar in writing promptly, but in no event later than three business days
prior to the Closing except with respect to events occurring less than three
days prior to Closing in which

25



--------------------------------------------------------------------------------



 



case the amendment or supplement to the Disclosure Schedule shall be delivered
at or prior to the Closing; provided, however, any such disclosures shall be for
informational purposes only and shall not affect or in any way qualify or limit
the representations in Article III for purposes of the indemnification
provisions in Section 9.2 of this Agreement. Except as expressly contemplated by
this Agreement, or set forth on the I-TECH Disclosure Schedule, I-TECH shall
not, without the prior written consent of Finisar:

          (a) Grant or accelerate, amend or change the period of vesting or
exercisability of options, stock appreciation rights, stock purchase rights or
restricted stock granted under any employee stock plan of I-TECH or authorize
cash payments in exchange for, or in settlement of, any options or other rights
granted under any of such plans, except as required by the terms of such plans
or any related agreements in effect as of the date of this Agreement;

          (b) Transfer or license to any person or entity or otherwise extend,
amend or modify any rights to the I-TECH Intellectual Property Rights other than
in the ordinary course of business consistent with past practices;

          (c) Declare or pay any dividends on or make any other distributions
(whether in cash, stock or property) in respect of any of its capital stock, or
split, combine or reclassify any of its capital stock or issue or authorize the
issuance of any other securities in respect of, in lieu of or in substitution
for shares of its capital stock, or purchase or otherwise acquire, directly or
indirectly, any shares of its capital stock except from former employees,
directors and consultants in accordance with agreements providing for the
repurchase of shares in connection with any termination of service by such
party;

          (d) Issue, deliver or sell or authorize or propose the issuance,
delivery or sale of, any shares of its capital stock or securities convertible
into shares of its capital stock, or subscriptions, rights, warrants or options
to acquire, or other agreements or commitments of any character obligating it to
issue any such shares or other convertible securities, other than the issuance
of shares of I-TECH Common Stock upon the exercise or conversion of I-TECH
Options outstanding as of the date of this Agreement;

          (e) Acquire or agree to acquire by merging or consolidating with, or
by purchasing a substantial equity interest in or substantial portion of the
assets of, or by any other manner, any business or any corporation, partnership
or other business organization or division, or, except as otherwise permitted by
this Section 5.1, otherwise acquire or agree to acquire any assets other than
acquisitions involving aggregate consideration of not more than $35,000;

          (f) Acquire or agree to acquire inventory in excess of $150,000 in the
aggregate;

          (g) Sell, lease, license or otherwise dispose of any of its properties
or assets which are material, individually or in the aggregate, to the business
of I-TECH, except for transactions entered into in the ordinary course of
business;

          (h) Take any action to (i) increase or agree to increase the
compensation payable or to become payable to its officers or employees (except
for annual salary increases

26



--------------------------------------------------------------------------------



 



occurring in the ordinary course of business for amounts less than five percent
of an officer or employee’s base pay) (ii) grant any additional severance or
termination pay to, or enter into any employment or severance agreements with,
any officers, (iii) grant any severance or termination pay to, or enter into any
employment or severance agreement, with any non-officer employee, except in
accordance with past practices, (iv) enter into any collective bargaining
agreement, or (v) establish, adopt, enter into or amend in any material respect
any bonus, profit sharing, thrift, compensation, stock option, restricted stock,
stock appreciation right, pension, retirement, deferred compensation,
employment, termination, severance or other plan, trust, fund, policy or
arrangement for the benefit of any directors, officers or employees;

          (i) Revalue any of its assets, including writing down the value of
inventory or writing off notes or accounts receivable, other than in the
ordinary course of business;

          (j) Incur any indebtedness for borrowed money in excess of $10,000 in
the aggregate or guarantee any such indebtedness or issue or sell any debt
securities or warrants or rights to acquire any debt securities or guarantee any
debt securities of others, other than indebtedness incurred under outstanding
lines of credit consistent with past practice;

          (k) Amend or propose to amend its Articles of Incorporation or Bylaws,
except as contemplated by this Agreement;

          (l) Incur or commit to incur any individual capital expenditure in
excess of $15,000 or aggregate capital expenditures in excess of $35,000, in
addition to the existing commitments set forth in the I-TECH Disclosure
Schedule;

          (m) Enter into or amend any agreements or amendments to existing
agreements pursuant to which any third party is granted exclusive marketing or
distribution rights with respect to any I-TECH Product;

          (n) Amend or terminate any real property lease;

          (o) Amend or terminate any other Material Contract;

          (p) Waive or release any material right or claim, except in the
ordinary course of business;

          (q) Make, change or revoke any other material election with respect to
Taxes, or enter into or amend any material agreement or settlement with any
taxing authority;

          (r) Initiate any litigation or arbitration proceeding; or

          (s) Agree, in writing or otherwise, to take any of the actions
described in paragraphs (a) through (r) above, or any action which is reasonably
likely to make any of I-TECH’s representations or warranties contained in this
Agreement untrue or incorrect in any material respect on the date made (to the
extent so limited) or as of the Effective Time.

     5.2 Cooperation. Subject to compliance with applicable law, from the date
hereof until the Effective Time, each of Finisar and I-TECH shall confer on a
regular and frequent basis

27



--------------------------------------------------------------------------------



 



with one or more representatives of the other party to report operational
matters of materiality and the general status of ongoing operations and shall
promptly provide the other party or its counsel with copies of all filings made
by such party with any Governmental Entity in connection with this Agreement,
the Merger and the transactions contemplated hereby.

ARTICLE VI

ADDITIONAL AGREEMENTS

     6.1 No Solicitation.

          (a) During the period from the date of this Agreement until the
earlier of the termination of this Agreement or the Effective Time, I-TECH shall
not, directly or indirectly, through any officer, director, employee,
representative or agent (each a “Representative”), (i) take any action to
solicit, initiate, encourage, induce, facilitate or support any inquiries or
proposals that constitute, or could reasonably be expected to lead to, a
proposal or offer for a merger, consolidation, business combination, sale of
assets, sale of shares of capital stock (including without limitation by way of
a tender offer) or similar transaction involving I-TECH, other than the
transactions contemplated or expressly permitted by this Agreement (any of the
foregoing inquiries or proposals being referred to in this Agreement as an
“Acquisition Proposal”), (ii) furnish any information regarding I-TECH to any
person or entity in connection with or in response to an Acquisition Proposal or
an inquiry or indication of interest that could reasonably be expected to lead
to an Acquisition Proposal, (iii) engage in negotiations or discussions with any
person or entity with respect to an Acquisition Proposal, or (iv) agree to,
approve or recommend any Acquisition Proposal.

          (b) I-TECH shall promptly (and in no event later than one (1) business
day after receipt by I-TECH or its Representatives of any Acquisition Proposal
or any request for nonpublic information in connection with an Acquisition
Proposal or for access to the properties, books or records of I-TECH by any
person or entity that informs I-TECH that it is considering making, or has made,
an Acquisition Proposal) notify Finisar of such Acquisition Proposal or request
for such information or for access to I-TECH’s properties, books or records.
Such notice shall be made orally and in writing and shall indicate in reasonable
detail the identity of the offeror and the terms and conditions of such
proposal, inquiry or contact, subject to the terms of any confidentiality
agreement in effect as of the date of this Agreement. I-TECH shall keep Finisar
informed with respect to any material changes in the status of any such
Acquisition Proposal, inquiry, indication of interest or request and any
modification or proposed modification thereto.

     6.2 Consents. Each of Finisar and I-TECH shall use all reasonable efforts
to obtain all necessary consents, waivers and approvals under any of Finisar’s
or I-TECH’s material agreements, contracts, licenses or leases as may be
necessary or advisable to consummate the Merger and the other transactions
contemplated by this Agreement.

     6.3 Access to Information. Upon reasonable notice, I-TECH shall afford to
the officers, employees, accountants, counsel and other representatives of
Finisar, reasonable access, during normal business hours during the period prior
to the Effective Time, to all its properties,

28



--------------------------------------------------------------------------------



 



books, contracts, commitments and records and, during such period, I-TECH shall
promptly furnish or make available to Finisar or its representatives all other
information concerning its business, properties and personnel as such other
party may reasonably request. Unless otherwise required by law, the parties will
treat any such information which is nonpublic in confidence in accordance with
the Confidentiality Agreement dated November 16, 2004 (the “Confidentiality
Agreement”) between Finisar and I-TECH, which Confidentiality Agreement shall
continue in full force and effect in accordance with its terms. No information
or knowledge obtained in any investigation pursuant to this Section 6.3 shall
affect or be deemed to modify any representation or warranty contained in this
Agreement or the conditions to the obligations of the parties to consummate the
Merger.

     6.4 Legal Conditions to Merger. Each of Finisar and I-TECH will take all
reasonable actions necessary to comply promptly with all legal requirements
which may be imposed on itself with respect to the Merger (which actions shall
include, without limitation, furnishing all information reasonably necessary in
connection with approvals of or filings with any Governmental Entity) and will
promptly cooperate with and furnish information to each other in connection with
any such requirements imposed upon either of them or any of their Subsidiaries
in connection with the Merger. Each of Finisar and I-TECH will take all
reasonable actions necessary to obtain (and will cooperate with each other in
obtaining) any consent, authorization, order or approval of, or any exemption
by, any Governmental Entity required to be obtained or made by I-TECH, Finisar
or any of their Subsidiaries in connection with the Merger or the taking of any
action contemplated thereby or by this Agreement and to enable the Closing to
occur as promptly as practicable.

     6.5 Public Disclosure. Finisar and I-TECH shall consult with each other
before issuing any press release or otherwise making any public statement with
respect to the Merger or this Agreement and shall not issue any such press
release or make any such public statement prior to such consultation, except as
may be required by law or by the rules or regulations of the SEC or the NNM.

     6.6 Nasdaq Quotation. Finisar agrees to continue the quotation of Finisar
Common Stock on the NNM until one month after the conversion of the last shares
of Finisar Common Stock held in the Escrow Fund. Finisar shall make such filings
as are necessary, if any, with the Nasdaq stock market regarding the
transactions contemplated by this Agreement.

     6.7 Securities Law Matters.

          (a) Finisar shall use all reasonable efforts to cause the shares of
Finisar Common Stock issuable upon conversion of the Merger Consideration Note
and the Escrow Note (collectively, the “Registrable Securities”) to be
registered under the Securities Act so as to permit the resale thereof, and in
connection therewith shall use its reasonable efforts to prepare and file with
the SEC within fifteen (15) days following the Closing Date, and shall use all
reasonable efforts to cause to become effective no later than ninety (90) after
the Closing Date, a registration statement (the “Registration Statement”) on
Form S-3 or on such successor form as is then available under the Securities Act
covering the Registrable Securities; provided, however, that each holder of
Registrable Securities (“Holder”) shall provide all such information and
materials and take all such action as may reasonably be requested by Finisar in
order to permit

29



--------------------------------------------------------------------------------



 



Finisar to comply with all applicable requirements of the SEC and to obtain any
desired acceleration of the effective date of such Registration Statement. Such
provision of information and materials is a condition precedent to the
obligations of Finisar pursuant to this Section 6.7(a). Except as provided in
Section 7.6(g), Finisar shall not be required to effect more than one
(1) registration under this Section 6.7. The offering made pursuant to such
registration shall not be underwritten.

          (b) Notwithstanding the foregoing, Finisar shall be entitled to
postpone the filing or declaration of effectiveness of the Registration
Statement for a reasonable period of time not to exceed thirty (30) calendar
days after the deadlines therefore set forth in this Section 6.7, if Finisar
determines that there exists material nonpublic information about Finisar which
would be required by the Securities Act to be disclosed in the Registration
Statement, the disclosure of which, in the good faith determination of the Board
of Directors of Finisar, would be detrimental to Finisar.

          (c) Subject to the limitations of Section 6.7(b), Finisar shall:
(i) prepare and file the Registration Statement with the SEC in accordance with
Section 6.7(a) with respect to the Registrable Securities and shall use all
reasonable efforts to cause the Registration Statement to become effective as
promptly as practicable after filing and to keep the Registration Statement
effective until two (2) months after the conversion of the last shares of
Finisar Common Stock held in the Escrow Fund, or until such date as all
Registrable Securities then held by any Holder could be sold under Rule 144(k)
(the “Registration Period”); (ii) prepare and file with the SEC such amendments
and supplements to the Registration Statement and the prospectus used in
connection therewith as may be necessary, and to comply with the provisions of
the Securities Act with respect to the sale or other disposition of all
securities proposed to be registered in the Registration Statement during the
Registration Period; and (iii) furnish to each Holder such number of copies of
any prospectus (including any preliminary prospectus and any amended or
supplemented prospectus) in conformity with the requirements of the Securities
Act, and such other documents, as each Holder may reasonably request in order to
effect the offering and sale of the Registrable Securities to be offered and
sold. Prior to the filing with the SEC of any Registration Statement (including
any amendments thereto) or any prospectus (including any supplements thereto),
Finisar will provide draft copies thereof to the Holder and discuss such
documents with the Holder, and his counsel. Finisar shall give to the Holder at
least four (4) business days advance written notice of the date on which Finisar
has requested that the Registration Statement be declared effective and shall
give written notice of the SEC’s consent to or, approval of, the requested
effective date or any determination of any other effective date on the same date
such consent, approval or determination is communicated to Finisar or its legal
counsel.

          (d) Finisar shall use its best efforts to (i) register and qualify the
Registrable Securities covered by the Registration Statement under the
securities laws of such states as the Holder reasonably requests, (ii) prepare
and file in those states, such amendments (including post-effective amendments)
and supplements to such registrations and qualifications as may be necessary to
maintain the effectiveness thereof during the Registration Period, (iii) take
such other actions as may be necessary to maintain such registrations and
qualifications in effect at all times during the Registration Period, and
(iv) take all other actions reasonably necessary or advisable to qualify the
Registrable Securities for sale in such states. Finisar shall promptly

30



--------------------------------------------------------------------------------



 



notify the Holder of the receipt by Finisar of any notification with respect to
the suspension of the registration or qualification of any of the Registrable
Securities for sale under the securities laws of any states or its receipt of
actual notice of the initiation or threat of any proceeding for such purpose.

          (e) As promptly as practicable after becoming aware of such event or
development, Finisar shall notify the Holder in writing of the happening of any
event as a result of which the prospectus included in the Registration
Statement, as then in effect, includes an untrue statement of a material fact or
omission to state a material fact required to be stated therein or necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading (provided that in no event shall such notice contain any
material, nonpublic information), and promptly prepare a supplement or amendment
to the Registration Statement to correct such untrue statement or omission, and
deliver ten (10) copies of such supplement or amendment to the Holder. Finisar
shall also promptly notify the Holder in writing (i) when a prospectus or any
prospectus supplement or post-effective amendment has been filed, and when the
Registration Statement or any post-effective amendment has become effective
(notification of such effectiveness shall be delivered to the Holder by
facsimile on the same day of such effectiveness), (ii) of any request by the SEC
for amendments or supplements to the Registration Statement or related
prospectus or related information, and (iii) of Finisar’s reasonable
determination that a post-effective amendment to the Registration Statement
would be appropriate.

          (f) In the event the number of shares available under the Registration
Statement is insufficient to cover all of the Registrable Securities, Finisar
shall amend the Registration Statement, or file a new Registration Statement, or
both, so as to cover all of such Registrable Securities as soon as practicable,
but in any event not later than fifteen (15) days after the necessity therefore
arises. Finisar shall use its best efforts to cause such amendment and/or new
Registration Statement to become effective as soon as practicable following the
filing thereof. For purposes of the foregoing provision, the number of shares
available under the Registration Statement shall be deemed “insufficient to
cover all of the Registrable Securities” if at any time the number of
Registrable Securities issuable during the Registration Period is greater than
the number of shares available for resale under such Registration Statement.

          (g) Notwithstanding any other provision of this Section 6.7, Finisar
shall have the right at any time to require that all Holders suspend further
open market offers and sales of Registrable Securities pursuant to the
Registration Statement whenever, and for so long as, in the reasonable judgment
of Finisar in good faith after consultation with counsel, there is or may be in
existence material undisclosed information or events with respect to Finisar
(the “Suspension Right”). In the event Finisar exercises the Suspension Right,
such suspension will continue only for the period of time reasonably necessary
for disclosure to occur at a time that is not materially detrimental to Finisar
and its stockholders or until such time as the information or event is no longer
material, each as determined in good faith by Finisar after consultation with
counsel. Finisar will use all reasonable efforts to limit the length of the
suspension to thirty (30) calendar days or less. Finisar agrees to notify the
Holders promptly upon termination of the suspension. To compensate Holder for
any loss in the value of Holder’s shares of Finisar Common Stock resulting from
Finisar’s exercise of a Suspension Right, Finisar shall either, at Finisar’s
option: (i) issue to Holder additional shares of Finisar Common Stock, or
(ii) pay Holder cash, in either

31



--------------------------------------------------------------------------------



 



case, with a value equal to the difference, if any, between (A) the number of
shares of Finisar Common Stock held by Holder on the day the Suspension Right is
exercised multiplied by the closing trading price of Finisar Common Stock on the
date the Suspension Right is exercised, and (B) the number of shares of Finisar
Common Stock held by Holder on the day the Suspension Right is exercised
multiplied by the closing trading price of Finisar Common Stock on the date the
suspension is terminated. Notwithstanding any other provision of this
Section 6.7, in no event shall the Suspension Right be exercised (i) more than
two (2) times in any 12-month period or (ii) for a total of more than ninety
(90) days in any 12-month period.

          (h) Finisar will indemnify each Holder, each of its officers and
directors and partners, and each person controlling such Holder within the
meaning of Section 15 of the Securities Act against all expenses, claims,
losses, damages or liabilities (or actions in respect thereof), including any of
the foregoing incurred in settlement of any litigation, commenced or threatened,
arising out of or based on any untrue statement (or alleged untrue statement) of
a material fact contained in any registration statement, prospectus, preliminary
prospectus, offering circular or other document, or any amendment or supplement
thereto, incident to any registration, qualification or compliance effected
pursuant to this Section 6.7, or based on any omission (or alleged omission) to
state therein a material fact required to be stated therein or necessary to make
the statements therein, in light of the circumstances in which they were made,
not misleading, or any violation or any alleged violation by Finisar of any rule
or regulation promulgated under the Securities Act or the Exchange Act in
connection with any such registration, qualification or compliance, and Finisar
will reimburse each such Holder, each of its officers and directors, and each
person controlling such Holder, each such underwriter and each person who
controls any such underwriter, for any legal and any other expenses reasonably
incurred in connection with investigating, preparing or defending any such
claim, loss, damage, liability or action, as such expenses are incurred,
provided that Finisar will not be liable in any such case to the extent that any
such claim, loss, damage, liability or expense arises out of or is based on any
untrue statement or omission or alleged untrue statement or omission, made in
reliance upon and in conformity with written information furnished to Finisar by
such Holder or controlling person and specifically for use therein.

          (i) It shall be a condition to Finisar’s obligations hereunder to
register the Registrable Securities of any Holder that such Holder agrees to
indemnify Finisar, each of Finisar’s directors and officers, each person who
controls Finisar within the meaning of Section 15 of the Securities Act, and
each other such Holder, each of its officers and directors and each person
controlling such Holder within the meaning of Section 15 of the Securities Act,
against all claims, losses, damages and liabilities (or actions in respect
thereof) arising out of or based on any untrue statement (or alleged untrue
statement) of a material fact contained in any such registration statement,
prospectus, offering circular or other document, or any omission (or alleged
omission) to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading, and will reimburse
Finisar, such other Holders, directors, officers, persons or control persons for
any legal or any other expenses reasonably incurred in connection with
investigating or defending any such claim, loss, damage, liability or action, as
such expenses are incurred, in each case to the extent, but only to the extent,
that such untrue statement (or alleged untrue statement) or omission (or alleged
omission) is made in such registration statement, prospectus, offering circular
or other document in reliance upon and in

32



--------------------------------------------------------------------------------



 



conformity with written information furnished to Finisar by such Holder
specifically for use therein.

          (j) Each party entitled to indemnification under this Section 6.7 (the
“Indemnified Party”) shall give notice to the party required to provide
indemnification (the “Indemnifying Party”) promptly after such Indemnified Party
has actual knowledge of any claim as to which indemnity may be sought, and shall
permit the Indemnifying Party to assume the defense of any such claim or any
litigation resulting therefrom, provided that counsel for the Indemnifying
Party, who shall conduct the defense of such claim or litigation, shall be
approved by the Indemnified Party (whose approval shall not unreasonably be
withheld), and the Indemnified Party may participate in such defense at such
party’s expense; provided, however, that an Indemnified Party (together with all
other Indemnified Parties which may be represented without conflict by one
counsel) shall have the right to retain one separate counsel, with the fees and
expenses to be paid by the Indemnifying Party, if representation of such
Indemnified Party by the counsel retained by the Indemnifying Party would be
inappropriate due to differing or potentially differing interests between such
Indemnified Party and any other party represented by such counsel in such
proceeding. The failure of any Indemnified Party to give notice as provided
herein shall not relieve the Indemnifying Party of its obligations under this
Section 6.7 unless the failure to give such notice is materially prejudicial to
an Indemnifying Party’s ability to defend such action. No Indemnifying Party, in
the defense of any such claim or litigation, shall, except with the consent of
each Indemnified Party, consent to entry of any judgment or enter into any
settlement which does not include as an unconditional term thereof the giving by
the claimant or plaintiff to such Indemnified Party of a release from all
liability in respect to such claim or litigation.

          (k) All expenses incurred in connection with the registration of the
Registrable Securities pursuant to this Section 6.7, including without
limitation, all registration, filing and qualification fees, printing expenses,
fees and disbursements of legal counsel for Finisar and the Holder, if any, and
expenses of any special audits incidental to or required by such registration,
shall be paid by Finisar, except Finisar shall not be required to pay
underwriters’ fees, discounts or commissions relating to the Registrable
Securities.

     6.8 Employment Matters. Prior to the Closing Date, Finisar will make offers
of “at will” employment to the employees of I-TECH set forth on Schedule 6.8
hereto, such offers to be conditioned upon the consummation of the Merger. After
the Effective Time, all I-TECH employees will continue to be employed by the
Surviving Corporation, subject to the Surviving Corporation’s right to terminate
such employment at any time after the Effective Time. Finisar will cause the
Surviving Corporation to pay each I-TECH employee who is terminated after the
Effective Time severance pay in accordance with the I-TECH Severance Guidelines
in effect on the date hereof and set forth in a schedule delivered to Finisar.

     6.9 Employee Benefits. All I-TECH employees who accept Finisar’s offers of
“at will” employment following the Effective Time (“Continuing Employees”) shall
be eligible to receive the benefits and payments set forth in Finisar’s offer
letters. As temporary employees, the Continuing Employees will not be eligible
to participate in Finisar’s employee benefit plans and programs.

33



--------------------------------------------------------------------------------



 



     6.10 Termination of 401(k) Plan. Effective as of the end of the payroll
period immediately preceding the payroll period in which the Closing Date
occurs, I-TECH shall terminate any and all I-TECH Employee Plans that are
subject to the requirements of Code Section 401(k) (collectively, the “401(k)
Plan”). Prior to the Effective Time, I-TECH shall provide to Finisar executed
resolutions by I-TECH’s Board of Directors authorizing the termination of the
401(k) Plan. The form and substance of such resolutions shall be subject to the
prior review and approval of Finisar.

     6.11 Brokers or Finders. Each of Finisar and I-TECH represents, as to
itself, its Subsidiaries and its Affiliates, that no agent, broker, investment
banker, financial advisor or other firm or person is or will be entitled to any
broker’s or finder’s fee or any other commission or similar fee in connection
with any of the transactions contemplated by this Agreement, except SVB Alliant
(“SVB Alliant”), financial advisor to I-TECH, to which I-TECH has agreed to pay
fees and expenses pursuant to a letter agreement dated as of December 3, 2004
(the “SVB Alliant Fees”). Except for the SVB Alliant Fees, each of Finisar and
I-TECH agrees to indemnify and hold the other harmless from and against any and
all liability for any broker’s or finder’s fee or any other commission or
similar fee in connection with any of the transactions contemplated by this
Agreement.

     6.12 Additional Agreements; Reasonable Efforts. Subject to the terms and
conditions of this Agreement, each of the parties agrees to use all reasonable
efforts to take, or cause to be taken, all actions and to do, or cause to be
done, all things necessary, proper or advisable under applicable laws and
regulations to consummate and make effective the transactions contemplated by
this Agreement, including cooperating fully with the other party, including by
provision of information. Without limiting the generality of the foregoing,
I-TECH will provide to Finisar all financial and accounting records that shall
be reasonably requested by Finisar for the purpose of preparing financial
statements of I-TECH for any period, or as of any date, prior to the Effective
Time to the extent such financial statements are required by GAAP or the
applicable rules and regulations of the SEC. In case at any time after the
Effective Time any further action is necessary or desirable to carry out the
purposes of this Agreement or to vest the Surviving Corporation with full title
to all properties, assets, rights, approvals, immunities and franchises of
either of the Constituent Corporations, the proper officers and directors of
each party to this Agreement shall take all such necessary action.

     6.13 Expenses. Except as provided below, the parties shall each pay their
own legal, accounting, financial advisory and consulting fees and other
out-of-pocket expenses related to the negotiation, preparation and carrying out
of this Agreement and the transactions herein contemplated. In the event the
Merger is consummated, Finisar shall cause the Surviving Corporation to pay in
full, immediately after the Effective Time, all legal, accounting, financial
advisory and consulting fees and expenses incurred by I-TECH (whether paid or
accrued) relating to the negotiation, preparation and carrying out of this
Agreement and the transactions contemplated hereby, and obtaining all
authorizations, consents, orders or approvals of, or declarations or filings
with, all Governmental Entities in connection with such transactions (the
“I-TECH Transaction Expenses”). If the Surviving Corporation’s cash on hand at
the Closing is insufficient to pay the I-TECH Transaction Expenses in full,
Finisar shall pay the balance of such I-TECH Transaction Expenses directly or
provide sufficient funds to I-TECH to do so as promptly as practical but in no
event less than one (1) business day after the Effective Time. I-

34



--------------------------------------------------------------------------------



 



TECH shall provide a schedule of estimated I-TECH Transaction Expenses not later
than two (2) business days prior to the Closing. At the Closing, I-TECH shall
provide a final schedule of the I-TECH Transaction Expenses to Finisar (the
“Closing I-TECH Transaction Expense Schedule”). In the event any I-TECH expenses
are not included on the Closing I-TECH Transaction Expense Schedule, such
expenses shall not be treated as I-TECH Transaction Expenses for purposes hereof
and Finisar shall be entitled to assert a claim against the Escrow Fund pursuant
to Section 9.2 hereof in order to recover all expenses not included in the
Closing I-TECH Transaction Expense Schedule; provided however, Finisar shall
make no claim against the Escrow Fund with respect to any I-TECH expenses that
are omitted from the Closing I-TECH Transaction Expense Schedule to the extent,
but only to the extent, the omitted expenses are paid or otherwise satisfied by
the I-TECH Shareholder. The provisions of this Section 6.13 shall not, however,
apply to any costs, expenses or fees specified in Section 6.7(k) which shall be
paid as provided in said Section 6.7(k).

     6.14 Waiver Agreements by Disqualified Individuals. Prior to the Effective
Time and, in any event, prior to the earliest time following the date of this
Agreement at which any payment or benefit which would constitute an “excess
parachute payment” within the meaning of Section 280G of the Code as a
consequence of any transaction or event contemplated by this Agreement (each
such payment or benefit being hereinafter referred to as a “Potential Excess
Parachute Payment”) in the absence of satisfaction of the shareholder approval
requirements described in Section 280G(b)(5) of the Code (the “Shareholder
Approval Requirements”) is paid or provided to or for the benefit of any person
who, with respect to I-TECH, is a “disqualified individual” within the meaning
of Section 280G(c) of the Code, I-TECH shall require such person to agree in
writing, in a form reasonably acceptable to Finisar (a “Waiver Agreement”), to
forfeit such person’s right to receive each and every Potential Excess Parachute
Payment unless, subsequent to the date of such Waiver Agreement, the
shareholders of I-TECH approve such Potential Excess Parachute Payment in
compliance with the Shareholder Approval Requirements.

     6.15 Maintenance of I-TECH Indemnification Obligations.

          (a) Subject to and following the Effective Time, the Surviving
Corporation shall, and Finisar shall cause the Surviving Corporation to,
indemnify and hold harmless the Indemnified I-TECH Parties (as defined below) to
the extent provided in the Bylaws of I-TECH in effect as of the date of this
Agreement. The Surviving Corporation shall, and Finisar shall cause the
Surviving Corporation to, keep in effect such Bylaw provisions, which shall not
be amended except as required by applicable law or to make changes permitted by
Minnesota law that would enlarge the rights to indemnification available to the
Indemnified I-TECH Parties and changes to provide for exculpation of director
and officer liability to the fullest extent permitted by Minnesota law. For
purposes of this Section 6.15, “Indemnified I-TECH Parties” shall mean the
individuals who were officers, directors, employees and agents of I-TECH on or
immediately prior to the Effective Time.

          (b) Subject to and following the Effective Time, Finisar and the
Surviving Corporation shall be jointly and severally obligated to pay the
reasonable expenses, including reasonable attorneys’ fees, that may be incurred
by any Indemnified I-TECH Party in enforcing the rights provided in this
Section 6.15 and shall make any advances of such expenses to the

35



--------------------------------------------------------------------------------



 



Indemnified I-TECH Party that would be available under the Bylaws of I-TECH (as
in effect as of the date of this Agreement) with regard to the advancement of
indemnifiable expenses, subject to the undertaking of such party to repay such
advances in the event that it is ultimately determined that such party is not
entitled to indemnification.

          (c) The provisions of this Section 6.15 shall be in addition to any
other rights available to the Indemnified I-TECH Parties, shall survive the
Effective Time and are expressly intended for the benefit of the Indemnified
I-TECH Parties.

     6.16 Loan to I-TECH Shareholder. Not later than one (1) business day prior
to the Closing Date, Finisar shall make a loan (the “Finisar Loan”) to the
I-TECH Shareholder in the principal amount of $2,000,000, the terms and
conditions of which shall be set forth in a secured promissory note and related
stock pledge agreement substantially in the form attached hereto as Exhibit D
which shall be executed and delivered at the time the Finisar Loan is made. As
soon as practical after the receipt of the proceeds of the Finisar Loan (but in
no event later than one (1) business day after the Finisar Loan is made and the
funds have cleared the I-TECH Shareholder’s Bank) the I-TECH Shareholder shall
make a contribution to the capital of I-TECH in the amount of $2,000,000 in
exchange for 9,940 Shares of I-TECH Common Stock (the “Additional Capital
Contribution”).

     6.17 Payment of Bank Debt; Release of Guarantees. I-TECH, with reasonable
cooperation of Finisar if needed, shall make arrangements satisfactory to
Finisar and I-TECH for repayment on the Closing Date of the indebtedness of
I-TECH to Wells Fargo Bank, National Association set forth on Schedule 6.17 (the
“Bank Debt”) and to obtain the release on or before the Closing Date of the
guarantees made by certain of I-TECH’s officer(s) set forth on Schedule 6.17
(the “Bank Guarantees”).

ARTICLE VII

CONDITIONS TO MERGER

     7.1 Conditions to Each Party’s Obligation to Effect the Merger. The
respective obligations of each party to this Agreement to effect the Merger
shall be subject to the satisfaction on or prior to the Closing Date of the
following conditions:

          (a) This Agreement and the Merger shall have been approved and adopted
by the affirmative vote of the holders of the requisite number of outstanding
shares of I-TECH Common Stock.

          (b) All other authorizations, consents, orders or approvals of, or
declarations or filings with, or expirations of waiting periods imposed by, any
Governmental Entity the failure of which to obtain or comply with would be
reasonably likely to have a Material Adverse Effect on Finisar or I-TECH or a
material adverse effect on the consummation of the transactions contemplated
hereby shall have been filed, occurred or been obtained.

          (c) No temporary restraining order, preliminary or permanent
injunction or other order issued by any court of competent jurisdiction or other
legal or regulatory restraint or prohibition preventing the consummation of the
Merger or limiting or restricting Finisar’s

36



--------------------------------------------------------------------------------



 



conduct or operation of the business of Finisar or I-TECH in any material
respect as a result of the Merger shall have been issued, nor shall any
proceeding brought by any Governmental Entity seeking any of the foregoing be
pending; nor shall there be any action taken, or any statute, rule, regulation
or order enacted, entered, enforced or deemed applicable to the Merger which
makes the consummation of the Merger illegal.

     7.2 Additional Conditions to Obligations of Finisar and Sub. The
obligations of Finisar and Sub to effect the Merger are subject to the
satisfaction of each of the following conditions, any of which may be waived in
writing exclusively by Finisar:

          (a) The representations and warranties of I-TECH set forth in this
Agreement shall be true and correct as of the date of this Agreement and as of
the Closing Date as though made on and as of the Closing Date, except (i) for
changes contemplated by this Agreement, (ii) that representations and warranties
which specifically relate to a particular date or period shall be true and
correct as of such date or for such period and (iii) where the failure of any
such representation or warranty to be true and correct on and as of the Closing
Date, individually and in the aggregate, would not be reasonably likely to have
a Material Adverse Effect on I-TECH, or a material adverse effect upon the
consummation of the transactions contemplated hereby; and Finisar shall have
received a certificate to such effect signed on behalf of I-TECH by the chief
executive officer of I-TECH. For purposes of this subsection 7.2(a), the
following events or occurrences shall not be deemed to be events or occurrences
having a Material Adverse Effect on I-TECH: (i) any event, occurrence or
condition resulting from or relating to the announcement, disclosure or pendency
of the Merger or other transactions contemplated by this Agreement, or (ii) any
event, occurrence or condition resulting from or relating to the taking of any
action contemplated by this Agreement.

          (b) I-TECH shall have performed in all material respects all
obligations required to be performed by it under this Agreement at or prior to
the Closing Date, and Finisar shall have received a certificate to such effect
signed on behalf of I-TECH by the chief executive officer of I-TECH.

          (c) Finisar shall have received a certificate from the chief executive
officer of I-TECH certifying that the execution, delivery and performance of
I-TECH’s obligations under this Agreement have been duly and validly approved
and authorized by the Board of Directors and the I-TECH Shareholder.

          (d) Finisar shall have received all permits and other authorizations
required to be received prior to the Merger under applicable state blue sky laws
for the issuance of shares of Finisar Common Stock pursuant to the Merger.

          (e) Finisar shall have been furnished with evidence reasonably
satisfactory to it of the consent or approval of those persons whose consent or
approval shall be required in connection with the Merger under the Material
Contracts of I-TECH, as set forth on Schedule 7.2(e) hereto.

37



--------------------------------------------------------------------------------



 



          (f) The I-TECH Shareholder shall have executed and delivered a
Noncompetition Agreement in the form of Exhibit E hereto (the “Noncompetition
Agreement”) and Finisar’s standard form of confidential information agreement.

          (g) The Merger shall have been approved by the affirmative vote or
written action of the I-TECH Shareholder.

          (h) Finisar shall have received a legal opinion from Lapp, Libra,
Thomson, Stoebner & Pusch Chtd., counsel to I-TECH, substantially in the form of
Exhibit F hereto.

          (i) The Escrow Agreement shall have been executed and delivered by the
I-TECH Shareholder and the Escrow Agent.

          (j) Each of the directors and officers of I-TECH shall have resigned
as a director and/or officer, as applicable.

          (k) The I-TECH Shareholder shall have made the Additional Capital
Contribution and shall have provided a copy of the related subscription
agreement to Finisar.

          (l) The Bank Debt shall have been paid in full.

     7.3 Additional Conditions to Obligations of I-TECH and the I-TECH
Shareholder. The obligations of I-TECH and the I-TECH Shareholder to effect the
Merger is subject to the satisfaction of each of the following conditions, any
of which may be waived, in writing, exclusively by I-TECH:

          (a) The representations and warranties of Finisar and Sub set forth in
this Agreement shall be true and correct as of the date of this Agreement and as
of the Closing Date as though made on and as of the Closing Date, except (i) for
changes contemplated by this Agreement, (ii) that representations and warranties
which specifically relate to a particular date or period shall be true and
correct as of such date or for such period, and (iii) where the failure of any
such representation or warranty to be true and correct on and as of the Closing
Date, individually or in the aggregate, would not be reasonably likely to have a
Material Adverse Effect on Finisar, or a material adverse effect upon the
consummation of the transactions contemplated hereby; and I-TECH shall have
received a certificate to such effect signed on behalf of Finisar by the chief
financial officer of Finisar. For the purposes of the foregoing condition, the
following events or occurrences shall not be deemed to be events or occurrences
having a Material Adverse Effect on Finisar: (i) a reduction in the trading
price of Finisar Common Stock, as reported on the NNM, occurring at any time or
from time to time between the date hereof and the Closing Date; (ii) any event,
occurrence or condition resulting from or relating to the announcement,
disclosure or pendency of the Merger or other transactions contemplated by this
Agreement; (iii) any event, occurrence or condition resulting from or relating
to the taking of any action contemplated by this Agreement; or (iv) any event,
occurrence or occurrences resulting directly from the general economy, the
electronic communication industries generally, or the segments of the
electronics and communications industry in which Finisar participates.

38



--------------------------------------------------------------------------------



 



          (b) Finisar and Sub shall have performed in all material respects all
obligations required to be performed by them under this Agreement at or prior to
the Closing Date, and I-TECH shall have received a certificate to such effect
signed on behalf of Finisar by the chief financial officer of Finisar.

          (c) I-TECH shall have received a certificate from an officer of
Finisar certifying that the execution, delivery and performance of Finisar’s and
Sub’s obligations under this Agreement have been duly and validly approved and
authorized by the Boards of Directors of Finisar and Sub.

          (d) Finisar shall have executed and delivered the Noncompetition
Agreement.

          (e) The Escrow Agreement shall have been executed and delivered by
Finisar and the Escrow Agent.

          (f) Finisar shall have made the Finisar Loan to the I-TECH Shareholder
not less than one (1) business day prior to the Closing Date.

          (g) The Bank Debt shall have been paid in full and the Bank Guarantees
shall have been released.

          (h) I-TECH shall have received a legal opinion from DLA Piper Rudnick
Gray Cary US LLP, counsel to Finisar, substantially in the form of Exhibit G
hereto.

ARTICLE VIII

TERMINATION AND AMENDMENT

     8.1 Termination. This Agreement may be terminated at any time prior to the
Effective Time (with respect to Sections 8.1(b) through 8.1(f), by written
notice by the terminating party to the other party):

          (a) by the mutual written consent of Finisar and I-TECH;

          (b) by either Finisar or I-TECH if the Merger shall not have been
consummated by April 11, 2005; provided, however, that the right to terminate
this Agreement under this Section 8.1(b) shall not be available to any party
whose failure to fulfill any obligation under this Agreement has been the cause
of or resulted in the failure of the Merger to occur on or before such date;

          (c) by either Finisar or I-TECH if a court of competent jurisdiction
or other Governmental Entity shall have issued a nonappealable final order,
decree or ruling or taken any other action, in each case having the effect of
permanently restraining, enjoining or otherwise prohibiting the Merger, except,
if the party relying on such order, decree or ruling or other action has not
complied with its obligations under Section 6.4 of this Agreement;

          (d) by Finisar if the Board of Directors of I-TECH shall have
withdrawn or modified its recommendation of this Agreement or the Merger for
approval by the I-TECH

39



--------------------------------------------------------------------------------



 



Shareholder in a manner adverse to Finisar or shall have publicly announced or
disclosed to any third party its intention to do any of the foregoing;

          (e) by I-TECH if all the conditions set forth in Sections 7.1 and 7.3
(other than those conditions which by their nature would be satisfied on the
Closing Date) have not been satisfied (or if permitted, waived in writing); or

          (f) by Finisar or I-TECH, if there has been a material breach of any
representation, warranty, covenant or agreement on the part of the other party
set forth in this Agreement, which breach (i) causes the conditions set forth in
Section 7.2(a) or (b) (in the case of termination by Finisar) or 7.3(a) or (b)
(in the case of termination by I-TECH) not to be satisfied and (ii) shall not
have been cured within ten (10) business days following receipt by the breaching
party of written notice of such breach from the other party.

     8.2 Effect of Termination. In the event of termination of this Agreement as
provided in Section 8.1, there shall be no liability or obligation on the part
of Finisar, I-TECH, Sub or their respective officers, directors, stockholders or
Affiliates; provided, however, that notwithstanding anything in this Agreement
to the contrary neither Finisar nor I-TECH shall be relieved from any obligation
or liability arising from the willful breach by such party of any of its
representations, warranties or covenants set forth in this Agreement; and
provided further, that the provisions of Sections 6.11 and 6.13 of this
Agreement and the confidentiality provisions set forth herein and in the
Confidentiality Agreement shall remain in full force and effect and survive any
termination of this Agreement.

     8.3 Amendment. This Agreement may be amended by the parties hereto, by
action taken or authorized by their respective Boards of Directors, at any time
before or after approval of the matters presented in connection with the Merger
by the shareholders of I-TECH, but, after any such approval, no amendment shall
be made which by law requires further approval by such stockholders without such
further approval. This Agreement may not be amended except by an instrument in
writing signed on behalf of each of the parties hereto.

     8.4 Extension; Waiver. At any time prior to the Effective Time, the parties
hereto, by action taken or authorized by their respective Boards of Directors,
may, to the extent legally allowed, (i) extend the time for the performance of
any of the obligations or other acts of the other parties hereto, (ii) waive any
inaccuracies in the representations and warranties contained herein or in any
document delivered pursuant hereto and (iii) waive compliance with any of the
agreements or conditions contained herein. Any agreement on the part of a party
hereto to any such extension or waiver shall be valid only if set forth in a
written instrument signed on behalf of such party.

ARTICLE IX

INDEMNIFICATION

     9.1 Survival of Representations and Warranties. If the Merger occurs, all
of the representations and warranties contained in this Agreement shall survive
the Closing Date, for a period of twelve (12) months following the Closing Date
(the “Termination Date”).

40



--------------------------------------------------------------------------------



 



     9.2 Indemnification of Finisar Group.

          (a) If the Merger occurs, subject to the terms and conditions
contained in this Article IX, Finisar, its officers, directors, employees,
agents and attorneys, all Subsidiaries and Affiliates of Finisar, and the
respective officers, directors, employees, agents and attorneys of such entities
(all such persons and entities being collectively referred to as the “Finisar
Group”) shall be entitled to recover from the Escrow any and all losses,
damages, costs and expenses (including reasonable legal fees and expenses) which
any member of the Finisar Group may sustain or incur which are caused by or
arise out of (i) any inaccuracy in or breach of any of the representations,
warranties or covenants made by I-TECH in this Agreement, including the I-TECH
Disclosure Schedule, (ii) any I-TECH Transaction Expenses that are not set forth
on the Closing I-TECH Transaction Expense Schedule, (iii) the grant or alleged
grant of any options to purchase I-TECH Common Stock, or (iv) any breach by the
I-TECH Shareholder of Article IX or the Escrow Agreement (collectively, “Finisar
Losses”).

          (b) No member of the Finisar Group shall be entitled to recover any
Finisar Losses unless and only to the extent that the aggregate amount of all
Finisar Losses under all claims are equal to or greater than $100,000 and no
individual Indemnification Claim shall be made for amounts of less than $20,000;
provided, however, that Finisar Losses under Sections 9.2(a)(ii) and (iii) shall
be recoverable in full without regard to the threshold amount. The aggregate
amount which may be recovered by the Finisar Group for all Finisar Losses shall
not exceed the Escrow Fund, except as otherwise provided in Section 9.2(d)
below.

          (c) The right of a member of the Finisar Group to recover a Finisar
Loss under this Article IX is subject to the condition that the I-TECH
Shareholder shall have received written notice of an Indemnification Claim (as
defined in Section 9.5) for such Finisar Loss on or before the Termination Date.

          (d) The provisions of Sections 9.2(b) and 9.3 below shall not limit,
in any manner, any remedy at law or in equity to which any member of the Finisar
Group shall be entitled against I-TECH or the I-TECH Shareholder as a result of
willful fraud or intentional misrepresentation by I-TECH, the I-TECH Shareholder
or any of their respective representatives.

          (e) The amount of Finisar Losses shall be computed after giving effect
to the receipt of any insurance proceeds and tax benefits with respect thereto.

     9.3 Manner of Finisar Group Indemnification.

          (a) The Escrow Fund deposited into Escrow pursuant to the Escrow
Agreement in accordance with the provisions of Section 2.4 and the Escrow
Agreement shall provide a fund against which members of the Finisar Group may
assert claims of indemnification under Section 9.2. Except as specifically
provided in Section 9.2(d), the sole recourse of the members of the Finisar
Group for all claims with respect to this Agreement or the transactions
contemplated by this Agreement is to the Escrow Fund.

          (b) Each claim asserted against the I-TECH Shareholder pursuant to
Section 9.2 shall be made only in accordance with the procedures set forth
herein and in the Escrow Agreement, subject to the provisions of Section 9.2(d)
hereof.

41



--------------------------------------------------------------------------------



 



     9.4 Indemnification of I-TECH Group.

          (a) If the Merger occurs, subject to the terms and conditions
contained in this Article IX, the I-TECH Shareholder (such person being referred
to as the “I-TECH Group”) shall be entitled to recover from Finisar any and all
losses, damages, costs and expenses (including reasonable legal fees and
expenses) which any member of the I-TECH Group may sustain or incur which are
caused by or arise out of any inaccuracy in or breach of any of the
representations, warranties or covenants made by Finisar or Sub in this
Agreement, including the Finisar SEC Reports (collectively, “I-TECH Losses”).

          (b) No member of the I-TECH Group shall be entitled to recover any
I-TECH Losses unless and only to the extent that the aggregate amount of all
I-TECH Losses under all claims are equal to or greater than $50,000 and no
individual Indemnification Claim shall be made for amounts of less than $10,000.

          (c) Notwithstanding anything to the contrary in this Article IX
(except Section 9.4(e) below), the aggregate liability of Finisar to the I-TECH
Group hereunder shall not exceed $1,000,000.

          (d) The right of a member of the I-TECH Group to recover an I-TECH
Loss under this Article IX is subject to the condition that Finisar shall have
received written notice of an Indemnification Claim (as defined in Section 9.5)
for such I-TECH Loss on or before the Termination Date.

          (e) The provisions of Sections 9.4(b) and 9.4(c) above shall not
limit, in any manner, any remedy at law or in equity to which any member of the
I-TECH Group shall be entitled against Finisar as a result of willful fraud or
intentional misrepresentation by Finisar, Sub, or any of their respective
representatives, or any breach by Finisar of Sections 2.3(a) or 6.7(g) hereof or
any breach of the Merger Consideration Note or the Escrow Note.

          (f) The amount of I-TECH Losses shall be computed after giving effect
to the receipt of any insurance proceeds and tax benefits with respect thereto.

     9.5 Procedures for Indemnification.

          (a) As used in this Article IX, (i) the term “Indemnitee” means the
member or members of the Finisar Group asserting an Indemnification Claim (as
defined below) against the I-TECH Shareholder for Finisar Losses, or the member
or members of the I-TECH Group asserting an Indemnification Claim against
Finisar, for I-TECH Losses, as the case may be, and (ii) the term “Indemnitor”
means the party against whom an Indemnification Claim is asserted under
Section 9.2 or 9.4.

          (b) A claim for indemnification hereunder (an “Indemnification Claim”)
shall be made by an Indemnitee by delivery of a written notice signed by the
Indemnitee to the Indemnitor, requesting indemnification and specifying in
reasonable detail the basis on which indemnification is sought (and shall
include relevant documentation related to the Indemnification Claim), the amount
of the asserted Finisar Losses or I-TECH Losses, as the case may be, and in the
case of a Third Party Claim (as defined in Section 9.6), containing (by

42



--------------------------------------------------------------------------------



 



attachment or otherwise) such other information as Indemnitee shall have
concerning such Third Party Claim.

          (c) If the Indemnification Claim involves a Third Party Claim, the
procedures set forth in Section 9.6 hereof shall be observed by Indemnitee and
the Indemnitor.

     9.6 Defense of Third Party Claims. Should any claim be made or suit or
proceeding be instituted against an Indemnitee which, if prosecuted
successfully, would be a matter for which such Indemnitee is entitled to
indemnification under this Article IX (a “Third Party Claim”), the obligations
and liabilities of the Indemnitor and Indemnitee with respect to such Third
Party Claim shall be subject to the following terms and conditions:

          (a) An Indemnitee shall give the Indemnitor written notice of any such
Third Party Claim promptly after receipt by the Indemnitee of notice thereof,
and the Indemnitor may undertake control of the defense thereof by counsel of
its own choosing, which counsel shall be reasonably acceptable to the
Indemnitee. In such event, the Indemnitee may participate in the defense through
its own counsel at its own expense. If, however, the Indemnitor fails or refuses
to undertake the defense of such Third Party Claim within fifteen (15) days
after written notice of such claim has been delivered to the Indemnitor by
Indemnitee, Indemnitee shall have the right to undertake the defense, compromise
and, settlement of such Third Party Claim with counsel of its own choosing.
Failure of the Indemnitee to furnish written notice to the Indemnitor of a Third
Party Claim shall not release the Indemnitor from its obligations hereunder,
except to the extent it is prejudiced by such failure.

          (b) The Indemnitee and the Indemnitor shall cooperate with each other
in all reasonable respects in connection with the defense of any Third Party
Claim, including making available records relating to such claim and furnishing
employees of Indemnitee as may be reasonably necessary for the preparation of
the defense of any such Third Party Claim or for testimony as a witness in any
proceeding relating to such claim.

          (c) Unless the Indemnitor has failed to fulfill its obligations under
this Article IX, no settlement by Indemnitee of a Third Party Claim shall be
made without the prior written consent by or on behalf of the Indemnitor, which
consent shall not be unreasonably withheld or delayed. If the Indemnitor has
assumed the defense of a Third Party Claim as contemplated by this Section 9.6,
no settlement of such Third Party Claim may be made by the Indemnitor without
the prior written consent by or on behalf of Indemnitee, which consent shall not
be unreasonably withheld or delayed.

ARTICLE X

GENERAL PROVISIONS

     10.1 Notices. All notices and other communications hereunder shall be in
writing and shall be deemed given (i) upon receipt if delivered personally (or
if mailed by registered or certified mail), (ii) the next business day after
dispatch if sent by overnight delivery service, or (iii) the next business day
after dispatch if transmitted by facsimile transmission (and confirmed

43



--------------------------------------------------------------------------------



 



by a copy delivered in accordance with clause (i) or (ii)), addressed to the
parties at the following addresses (or at such other address for a party as
shall be specified by like notice):

          (a) if to Finisar, to:

Finisar Corporation
1308 Moffett Park Drive
Sunnyvale, CA 94089-1113
Attention: Chief Executive Officer
Fax:       (408) 541-9579
Tel:       (408) 548-1000

with a copy to:

DLA Piper Rudnick Gray Cary US LLP
2000 University Avenue
East Palo Alto, CA 94303-2248
Attention: Dennis C. Sullivan, Esq.
Fax:       (650) 833-2001
Tel:       (650) 833-2000

          (b) if to I-TECH, to

I-TECH CORP.
10300 Valley View Road
Eden Prairie, MN 55344
Attention: Chief Executive Officer
Fax:       (952) 941-5364
Tel:       (952) 828-0111

with a copy to:

Lapp, Libra, Thomson,
Stoebner & Pusch, Chtd.
One Financial Plaza, Suite 2500
120 South Sixth Street
Minneapolis, MN 55402
Attention: Gregory D. Pusch, Esq.
Fax:       (612) 338-6651
Tel:       (612) 343-4963

          (c) if to the I-TECH Shareholder, to

Steven Bucher
3935 Plymouth Road
Minnetonka, MN 55305
Tel:       (952) 935-6647

44



--------------------------------------------------------------------------------



 



with a copy to:

Lapp, Libra, Thomson,
Stoebner & Pusch, Chtd.
One Financial Plaza, Suite 2500
120 South Sixth Street
Minneapolis, MN 55402
Attention: Gregory D. Pusch, Esq.
Fax:       (612) 338-6651
Tel:       (612) 343-4963

     10.2 Interpretation.

          (a) For purposes of this Agreement

               (i) When reference is made to an Article or Section, such
reference shall be to an Article or Section of this Agreement unless otherwise
indicated;

               (ii) The words “include,” “includes” and “including” when used
herein shall be deemed in each case to be followed by the words “without
limitation;”

               (iii) The phrase “made available” in this Agreement shall mean
that the information referred to has been provided to or made accessible to the
party to whom such information is to be made available;

               (iv) The phrases “the date of this Agreement,” “the date hereof,”
and terms of similar import, unless the context otherwise requires, shall be
deemed to refer to April 7, 2005;

               (v) Any reference to a “Material Adverse Effect” with respect to
any entity or group of entities means a material adverse effect on the business,
assets (including intangible assets), financial condition, prospects, or results
of operations of such entity and its Subsidiaries, taken as a whole; provided,
however, that any adverse change in the condition of the industry sector of
protocol analyzers and protocol testers shall not be deemed to constitute and
shall not be taken into account in determining whether there has been a Material
Adverse Effect;

               (vi) Any reference to a party’s “knowledge” means such party’s
actual knowledge after reasonable inquiry of its directors, officers and other
management level employees that have responsibility for the referenced matters;

               (vii) Any reference to the “prospects” of I-TECH or its business,
or to I-TECH’s business “as currently proposed to be conducted,” means such
prospects or business without taking into account the effects of the Merger or
any changes to I-TECH’s business that are initiated by Finisar thereafter;

45



--------------------------------------------------------------------------------



 



               (viii) The term “Permitted Encumbrances” means (i) Liens for
Taxes, assessments or other charges by Governmental Entities which are not yet
due and payable or are due but not delinquent or are being contested in good
faith by appropriate proceedings, (ii) purchase money security interests and
equipment leases incurred in the ordinary course of business and (iii) minor
Liens that will not, in any case or in the aggregate, materially detract from
the value of the assets subject thereto or materially impair the operations of
I-TECH;

               (ix) The word “Subsidiary” means, with respect to any party, any
corporation or other organization, whether incorporated or unincorporated, of
which (i) such party or any other Subsidiary of such party is a general partner
(excluding partnerships, the general partnership interests of which held by such
party or any Subsidiary of such party do not have a majority of the voting
interest in such partnership) or (ii) at least a majority of the securities or
other interests having ordinary voting power to elect a majority of the Board of
Directors or others performing similar functions with respect to such
corporation or other organization is directly or indirectly owned or controlled
by such party or by any one or more of its Subsidiaries, or by such party and
one or more of its Subsidiaries;

               (x) The term “Transaction Documents” means this Agreement, the
Articles of Merger and all other documents to be executed and/or delivered
hereunder by any party hereto;

               (xi) The term “GAAP” means United States generally accepted
accounting principles as in effect from time to time; and

               (xii) The table of contents and headings contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement.

          (b) This Agreement has been negotiated by the respective parties
hereto and their attorneys and the language hereof shall not be construed for or
against any party.

     10.3 Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original as against any party
whose signature appears on such counterpart and all of which shall be considered
one and the same agreement and shall become effective when one or more
counterparts have been signed by each of the parties and delivered to the other
parties, it being understood that all parties need not sign the same
counterpart.

     10.4 Severability. In the event that any provision of this Agreement, or
the application thereof, becomes or is declared by a court of competent
jurisdiction to be illegal, void or unenforceable, the remainder of this
Agreement will continue in full force and effect and the application of such
provision to other persons or circumstances will be interpreted so as reasonably
to effect the intent of the parties hereto. The parties further agree to replace
such void or unenforceable provision of this Agreement with a valid and
enforceable provision that will achieve, to the extent possible, the economic,
business and other purposes of such void or unenforceable provision.

     10.5 Entire Agreement. This Agreement (including the schedules and exhibits
hereto and the other Transaction Documents delivered pursuant hereto)
constitutes the entire agreement

46



--------------------------------------------------------------------------------



 



among the parties concerning the subject matter hereof and supersedes all prior
agreements and understandings, both written and oral, among the parties with
respect to the subject matter hereof, other than the Confidentiality Agreement.

     10.6 Governing Law. This Agreement shall be governed and construed in
accordance with the laws of the State of California without regard to any
applicable conflicts of law principles.

     10.7 Assignment. Neither this Agreement nor any of the rights, interests or
obligations hereunder shall be assigned by any of the parties hereto (whether by
operation of law or otherwise) without the prior written consent of the other
parties. Subject to the preceding sentence, this Agreement will be binding upon,
inure to the benefit of and be enforceable by the parties and their respective
successors and assigns.

     10.8 Third Party Beneficiaries. Nothing contained in this Agreement is
intended to confer upon any person other than the parties hereto and their
respective successors and permitted assigns, any rights, remedies or obligations
under, or by reason of this Agreement except (i) Section 9.2 which is intended
to be for the benefit of the members of the Finisar Group, and (ii) Section 9.4
which is intended to be for the benefit of the members of the I-TECH Group.

[SIGNATURE PAGE FOLLOWS]

47



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Finisar, Sub and I-TECH have caused this Agreement to
be signed by their respective officers thereunto duly authorized, as of the date
first written above.

              I-TECH CORP.   FINISAR CORPORATION
 
           
By:
  /s/ Steven Bucher   By:   /s/ Jerry S. Rawls

           

  Steven Bucher       Jerry S. Rawls

  Chief Executive Officer       President and Chief Executive Officer
 
            I-TECH SHAREHOLDER   I-ROBOT ACQUISITION CORP.
 
            /s/ Steven Bucher   By:   /s/ Jerry S. Rawls           Steven Bucher
      Jerry S. Rawls

          President and Chief Executive Officer

 